Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 1 of 83




                    Exhibit 2
            Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 2 of 83

                                                                                                  USOO8692285B2


(12) United States Patent                                                        (10) Patent No.:               US 8,692.285 B2
        Nagai                                                                    (45) Date of Patent:                     Apr. 8, 2014
(54) SEMICONDUCTOR LIGHT EMITTING                                           (52) U.S. Cl.
         DEVICE, LIGHT EMITTING MODULE,                                              CPC ................. HOIL 33/10 (2013.01); HOIL 33/20
         LIGHTINGAPPARATUS AND DISPLAY                                                          (2013.01); HOIL 33/38 (2013.01): HOIL
         ELEMENT                                                                          33/387 (2013.01); HOIL 33/50 (2013.01); HOIL
                                                                                                33/505 (2013.01); HOIL 33/62 (2013.01)
(71) Applicant: Panasonic Corporation, Osaka (JP)                                    USPC ................... 257/99; 257/88: 257/91; 257/95;
                                                                                             257/98: 257/100; 257/E33.056; 257/E33.059;
(72) Inventor: Hideo Nagai, Takatsuki (JP)                                                        257/E33.06; 257/E33.065; 257/E33.066:
                                                                                                               257/E33.068; 257/E33.072
(73) Assignee: Panasonic Corporation, Osaka (JP)                            (58) Field of Classification Search
                                                                                 None
                                                                                 See application file for complete search history.
(*) Notice:           Subject to any disclaimer, the term of this
                      patent is extended or adjusted under 35               (56)                    References Cited
                      U.S.C. 154(b) by 0 days.                                               U.S. PATENT DOCUMENTS
(21) Appl. No.: 13/651,101                                                         2,426,990 A       9, 1947 Ellefson
                                                                                   3,297,863. A      1/1967 Robbiano
(22) Filed:           Oct. 12, 2012
                                                                                                       (Continued)
(65)                     Prior Publication Data                                           FOREIGN PATENT DOCUMENTS
         US 2013/O1 19422 A1           May 16, 2013
                                                                            DE                2280061          1, 1995
                                                                            DE               4422 660          2, 1995

             Related U.S. Application Data                                                             (Continued)
                                                                                               OTHER PUBLICATIONS
(62) Division of application No. 10/567,510, filed as
     application No. PCT/JP2004/011713 on Aug. 9, 2004,                     Taiwan Application No. 93 124467 Office Action dated Jan. 2, 2012,
     now Pat. No. 7,675,075.                                                11 pages.
                                                                                                (Continued)
(30)           Foreign Application Priority Data
                                                                            Primary Examiner — Hoang-Quan Ho
  Aug. 28, 2003 (JP) ................................. 2003-3054O2          (57)                      ABSTRACT
   Sep. 30, 2003 (JP) ................................. 2003-340O2O         A semiconductor light emitting device has a multilayer epi
       Feb. 3, 2004    (JP) ................................. 2004-026851   taxial structure for emitting light by a light emitting layer
                                                                            located between a first conductive layer and a second conduc
(51)     Int. C.                                                            tive layer. The multilayer epitaxial structure can be grown
         HOIL 33/00                (2010.01)                                directly on a base substrate. A reflective layer can be provided
         HOIL 33/10                (2010.01)                                in the multilayer epitaxial structure between the base sub
         HOIL 29/18
                                                                            strate and the first conductive layer. A distributive Bragg
                                   (2006.01)                                reflector can be positioned adjacent the substrate. A surface of
         HOIL 29/2O5               (2006.01)                                the multilayer epitaxial structure can be conformed to provide
         HOIL 33/2O                (2010.01)                                improved light extraction. A phosphorus film encapsulates
         HOIL 33/38                (2010.01)                                the multilayer epitaxial structure and its respective side Sur
         HOIL 33/50                (2010.01)                                faces.
         HOIL 33/62                (2010.01)                                                20 Claims, 58 Drawing Sheets



                                                                                            2O28
                                                                                               2O4
                                                                                               2O2 - 2006
                                                                                               2OO
            Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 3 of 83


                                                                             US 8,692.285 B2
                                                                                            Page 2

(56)                     References Cited                                                            2008/0251808 A1    10/2008 Kususe et al.
                                                                                                     2008/0296609 A1    12/2008 Nagahama et al.
                    U.S. PATENT DOCUMENTS                                                            2010, OO78657 A1    4/2010 Nagai
       5,642,373    A     6, 1997    Kamizato et al.                                                           FOREIGN PATENT DOCUMENTS
       5,959,316    A     9, 1999    Lowery
       6,183,100    B1    2, 2001    Suckow et al.                                               DE                10017336 A1 * 10, 2001    .............. HOL 33.00
       6,373,188    B1    4, 2002    Johnson et al.                                              DE              100 39 435       2, 2002
       6,600, 175   B1    T/2003     Baetz et al.                                                EP                1 O2O 935      T 2000
       6,614,103    B1    9, 2003    Durocher et al.                                             EP                1198 016       4/2002
       6,639,354    B1   10, 2003    Kojima et al.                                               JP              O7-03.0153       1, 1995
       6,696,704    B1    2, 2004    Maeda et al.                                                JP              07.1.11339       4f1995
       6,847,057    B1    1/2005     Gardner et al. ......      . . . . . . . . . .    257/99    JP              O7-111339        4f1995
       6,964,877    B2   11/2005     Chen et al.                                                 JP              O7-178960        7, 1995
       7,005,684    B2    2, 2006    Uemura et al.              . . . . . . . . . .    257/99    JP              08-083929        3, 1996
       7,019,330    B2    3, 2006    Ludowise                                                    JP               10-134718       5, 1998
       7,019,335    B2    3, 2006    Suenaga                                                     JP               10-270801      10, 1998
       7,126,159    B2   10, 2006    Itai et al.                                                 JP               11-150303       6, 1999
       7,205,168    B2    4, 2007    Oohata et al.                                               JP               11-191642       7, 1999
       7,285,801    B2   10, 2007    Eliashevich et al.                                          JP               11-251627       9, 1999
       7,301,175    B2   11/2007     IZuno et al.                                                JP               11-510968       9, 1999
       7,320,593    B2     1, 2008   Ostler et al.                                               JP            2000-091628        3, 2000
       7,378,334    B2    5/2008     Nagahama et al.                                             JP            2000-208822        T 2000
       7,390,684    B2    6, 2008    IZuno et al.                                                JP            2001-015817        1, 2001
       7,417,259    B2    8, 2008    Sakai et al.                                                JP            2001-298.216      10, 2001
       7,504,772    B2    3, 2009    Yukimoto et al. ...        . . . . . . . .       313,506    JP            2002-009349        1, 2002
 2001/0010449       A1    8, 2001    Chiu et al.                . . . . . . . .       313/5O1    JP            2002-076435        3, 2002
 2002fOO28527       A1    3, 2002    Maeda et al.                                                JP            2002-176201        6, 2002
 2002fOO3O444       A1    3, 2002    Muller-Mach et al.                                          JP                 3.088422      6, 2002
 2002fOO93O23       A1    T/2002     Camras et al.                                               JP            2002-533938       10, 2002
 2002/01 17677      A1    8, 2002    Okuyama et al.                                              JP            2002-344019       11, 2002
 2002/O123164       A1    9, 2002    Slater, Jr. et al.                                          JP            2002-3594O2       12/2002
 2002/0139987       A1   10, 2002    Collins, III et al.                                         JP            2003-218397        T 2003
 2002fO149298       A1   10, 2002    Furukawa et al.                                             JP            2003-526.212       9, 2003
 2002fO153830       A1   10, 2002    Andriessen                                                  JP            2005-109113        4/2005
 2002fO185965       A1   12, 2002    Collins, II et al.                                          TW                   54O169      3, 2001
 2002O190625        A1   12, 2002    Tokes et al.                                                WO                97,48138      12/1997
 2003/0010989       A1     1, 2003   Yukimoto ............      . . . . . . . . . .    257/88    WO                02/11214       2, 2002
 2003/0052322       A1    3, 2003    Yamaguchi et al.                                            WO              O2/O892.19      11, 2002
 2003. O141506      A1    T/2003     Sano et al.                                                 WO          WOO2,101841 A1 * 12/2002        .............. HOL 33.00
 2003/O190764       A1   10, 2003    Lee et al.                                                  WO              O3,058726        1, 2003
 2004/0061433       A1    4, 2004    IZuno et al.                                                WO              O3,034508        4/2003
 2004/O108511       A1    6, 2004    Baik et al.                                                 WO              03-044872        5, 2003
 2004/O12O155       A1    6, 2004    Suenaga                                                     WO              O3/044872        5, 2003
 2004/O188696       A1    9, 2004    Hsing Chen et al.          . . . . . . . . . .    257/99    WO            2005/O13365        2, 2005
 2005, OO12109      A1    1/2005     Kohno et al.
 2005/0O87754       A1    4, 2005    Erchak .................   . . . . . . . . . .    257/98                      OTHER PUBLICATIONS
 2005/0244993       A1   11/2005     Bogner et al.
 2006, OO 17060     A1     1, 2006   Chen et al. ...........    . . . . . . . . . .    257/99    Japanese Application No. 2004-238614 Office Action dated Oct. 12,
 2006,0180818       A1    8, 2006    Nagai et al.                                                20102, 3 pages.
 2006/0284.195      A1   12, 2006    Nagai
 2008/O1499.45      A1    6, 2008    Nagai                                                       * cited by examiner
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 4 of 83


U.S. Patent         Apr. 8, 2014                         Sheet 1 of 58                 US 8,692.285 B2


    F.G. 1A




                                                                                   o
                         O   Prva as   a sets. On   a    Year's a   v   Psa
    &                                                      &                  &Y
         Sacasas    E:                                                  tes

    F.G. 1 B




                    LE                                                         L
               7-                                       -U                    H         y
                    JHLHHE
                             H SH SHs H S 44
                                                              B
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 5 of 83


U.S. Patent       Apr. 8, 2014         Sheet 2 of 58               US 8,692.285 B2




                                    FG.2A

                                     6a                       6b

     48    7      40 32 28                     28'24          d     22
                                          al




                          O
                               aaaayaaaayaaaa


                      E=NA = a
           12  NNNNNNNNNNN

                                                26
                                                         N.




                                    FG.2B




                                                                          48




           ZZZZZZZZZZZZ
           -         Ev-                             -   -




      38                      26
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 6 of 83


U.S. Patent        Apr. 8, 2014   Sheet 3 Of 58        US 8,692.285 B2




                                    O OOOOOO
                                     SSSSSS
                                  co



              FIG.3B




              FIG.3C




                   46.
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 7 of 83


U.S. Patent                                     Apr. 8, 2014          Sheet 4 of 58       US 8,692.285 B2




    ru.                                                                   G.4
      SEA




                           SEP B




                             SEC                               SSsxy &YN 4f           w
                                                                                          4.




    - - - - - - -- - - -- - - - - - - . . . .
      Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 8 of 83


U.S. Patent                  Apr. 8, 2014   Sheet 5 of 58   US 8,692.285 B2




    ----------------------




                   SEP
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 9 of 83


U.S. Patent       Apr. 8, 2014            Sheet 6 of 58             US 8,692.285 B2




                                                              S&SSXxx
                            M\wwwararairwax
                                   narrararx-r
              .                                           s    s
              -         y     ^        ^         ^                  w
              ^ x- /^4 4.4// 4/// / '                                   N.1 4.




       SEP
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 10 of 83


U.S. Patent        Apr. 8, 2014   Sheet 7 of 58         US 8,692.285 B2




          SE
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 11 of 83


U.S. Patent        Apr. 8, 2014   Sheet 8 of 58         US 8,692.285 B2




                                    FIG.8



                                  2OO

                            2O4
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 12 of 83


U.S. Patent         Apr. 8, 2014    Sheet 9 of 58          US 8,692.285 B2




    FIG.9B                         204




     21 O - N   -
                       (Y A
                    ZZZZZZZZZZZZZZZZZZZZZ
                    SKS & S S S S S (iOS Sk. SASNSSSSSSS


    FIG.9C




                                   itIt
                    2O N                            27
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 13 of 83


U.S. Patent        Apr. 8, 2014       Sheet 10 Of 58         US 8,692.285 B2




                                  F.G. 1 OA
                                       2A




                                                               238




                                  FIG. OB




                 22O                                   218
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 14 of 83


U.S. Patent         Apr. 8, 2014      Sheet 11 of 58           US 8,692.285 B2




                                   FIG.1 1A




              242




                                   FIG. 1 1B       24O

                                                         2OO
              242
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 15 of 83


U.S. Patent        Apr. 8, 2014      Sheet 12 of 58     US 8,692.285 B2




                                  FIG. 12
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 16 of 83


U.S. Patent        Apr. 8, 2014      Sheet 13 of 58     US 8,692.285 B2




                                  FIG.13




                                     COLOR TEMPERATURE 54OOK




         35O 4OO 45O 5OO 55O 6OO 650 7OO 75O 8OO

                                  WAVELENGTH (nm)
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 17 of 83


U.S. Patent          Apr. 8, 2014      Sheet 14 of 58          US 8,692.285 B2




                                OOOOOO
                                OOOOOO



       FIG.14B                 2O24
                                                        2014
               2008                                     2012-2006
                                                        2OO
               2O36                                     2016
                2O28                                    2O2O
                                S&S &                   2O4O
              2040                                        2018
                                                         2004
              2O38                                        2034
               2O32                                     2030
                                      2O18A
       FG.14C




               2O32
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 18 of 83


U.S. Patent         Apr. 8, 2014   Sheet 15 of 58       US 8,692.285 B2




                                   F.G. S.
           SEP A2




          SEP B2

                                                    2
                                                        2006
      t




          SEP C2
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 19 of 83


U.S. Patent         Apr. 8, 2014   Sheet 16 of 58       US 8,692.285 B2




         SE     2
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 20 of 83


U.S. Patent         Apr. 8, 2014    Sheet 17 of 58      US 8,692.285 B2



          war                      G.7


          SEP G2




           SEP -2




           SEP 2




      MAAAAAxxxxx
                                         208 208A
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 21 of 83


U.S. Patent              Apr. 8, 2014     Sheet 18 Of 58   US 8,692.285 B2




      Sassasssssss-YY
                                        FG, 8

                    SE   2




                    SEK2




                    SE   2
Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 22 of 83
Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 23 of 83
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 24 of 83


U.S. Patent          Apr. 8, 2014            Sheet 21 of 58              US 8,692.285 B2




                                    FIG.21A


                                     21 O2




                                                        l 2128
              G                                                 G



         2134




                                    FIG.21 B


                                     21 O2
                                                   21 O8
                                                               2126
                                                                 2114
                                                                2112 - 21 O6
                  2136                                          21 1 O
                                                                2116
             232                                                2132
           2134                SaaSasas,
                                             s                  23O
                     ESAN      illustral
                                - -




                     WWW SYa   Ya    YaYa        YaYa   Yale
        Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 25 of 83


U.S. Patent                    Apr. 8, 2014   Sheet 22 of 58        US 8,692.285 B2




        SYYYYassax-axiassass                    G.

                   SEP A3
                                                                -
                                                               M-12112 - 12106
                                                               - 24




                   SE C3




   S.




   |-
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 26 of 83


U.S. Patent                  Apr. 8, 2014            Sheet 23 of 58     US 8,692.285 B2




     Maxww.
                                                     FG3




            SEP E3                                    233             233
                                                                        -2130
                                                                      p-2120
                                                *
                                                             Y/        r-12104
                                            a
                                   wak          A.




            SE           3




      Naraxrass-as-ano
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 27 of 83


U.S. Patent          Apr. 8, 2014     Sheet 24 of 58    US 8,692.285 B2



                                    FG.24
         SEP G3




          SE     3
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 28 of 83


U.S. Patent                    Apr. 8, 2014   Sheet 25 of 58   US 8,692.285 B2




                                              FG.25




    Rsssssssssssssssssssssss
Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 29 of 83
Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 30 of 83
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 31 of 83


U.S. Patent        Apr. 8, 2014         Sheet 28 Of 58             US 8,692.285 B2


     FIG.28A                             22O2




         223O

     FIG.28B
                                         22O2
                  2226        2226                                 2228
                           22O8 2228 2226 2222                     2214
         2236A                         DO5       DO6                5:220
                                                                   221 O
                                                                   221 6
        223O
                  EEE
                  Beetle4
                  se: le 2 As
                         See
                                  al                     t   2
                                                                    2232
                                                                        2204
                                                                        2238
                      2218         2218
                               2234A    2234B                    222O

     FG.28C                       DO1 7-DO2 ADO3

                                  DO4 (DO5       DO6

                                  DO7 /D08 DO9
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 32 of 83


U.S. Patent          Apr. 8, 2014                   Sheet 29 of 58                 US 8,692.285 B2




    Masaaccessa
                                                     G.23

            SEPA4
                                                                                 - 22 {
                             Meraa-ra-a-a-a-a-a-Maar-ra-ra-re-- - ------rara    /222      - 2208
                                               SSSXxxxxxy                      KS-224




            SE 34.




            SEP C4

                               aa-MasrSixxar
                               &RSS




     massssssssma
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 33 of 83


U.S. Patent           Apr. 8, 2014   Sheet 30 of 58     US 8,692.285 B2




    M                                   G.3


        SE     4: .




         SEP F4
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 34 of 83


U.S. Patent                 Apr. 8, 2014   Sheet 31 Of 58   US 8,692.285 B2




                                              G.3
      XXxx-xx-xxx-xxxxxx




                       SE   4.




                       SE 4.




        swww.SS-S-S-
Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 35 of 83
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 36 of 83


U.S. Patent        Apr. 8, 2014    Sheet 33 Of 58       US 8,692.285 B2




                                  FG.33




                                                          23O2
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 37 of 83


U.S. Patent        Apr. 8, 2014               Sheet 34 of 58             US 8,692.285 B2



         FIG.34A                         23OO
                                                                23O2
                                                                        23O4

                                                                            23 O




                                  (O,(O9:32
                                      C)




                                                   23O8
         FIG.34B
                                                                       - 2304
                        }}}}}}}                       }    }}

                                                                               23O2

         FG-34C                                                23 18




                                  2322           232O
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 38 of 83


U.S. Patent        Apr. 8, 2014      Sheet 35 of 58     US 8,692.285 B2



                                  FIG.35A




                                                          233O




                                  FIG.35B

                           2320        2322
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 39 of 83


U.S. Patent        Apr. 8, 2014      Sheet 36 of 58     US 8,692.285 B2



                                  FIG.36A
                                  2334




                                  FIG.36B

                                  2334
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 40 of 83


U.S. Patent        Apr. 8, 2014       Sheet 37 Of 58    US 8,692.285 B2




                                  FIG.37
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 41 of 83


U.S. Patent         Apr. 8, 2014          Sheet 38 of 58         US 8,692.285 B2




                                   FIG.38




            COLOR TEMPERATURE 46OOK
            GENERAL COLOR RENDERING INDEX:90




      350     40O   45O   5OO       55O     6OO     650    7OO   75O   8OO
                             WAVELENGTH (nm)
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 42 of 83


U.S. Patent        Apr. 8, 2014   Sheet 39 Of 58        US 8,692.285 B2




          90 8
          0908




         20 8
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 43 of 83


U.S. Patent        Apr. 8, 2014   Sheet 40 of 58
Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 44 of 83
Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 45 of 83
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 46 of 83


U.S. Patent        Apr. 8, 2014     Sheet 43 of 58           US 8,692.285 B2




                          FG.43A




                                                     13OO4




                          FIG.43B



                                                3061
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 47 of 83


U.S. Patent        Apr. 8, 2014     Sheet 44 of 58      US 8,692.285 B2




                                  FIG.44




                                                     3O61
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 48 of 83


U.S. Patent        ADr. 8, 2014   Sheet 45 of 58




                            a RN

                      2S2
                    S2S
                    NS2.
Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 49 of 83
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 50 of 83


U.S. Patent          Apr. 8, 2014    Sheet 47 of 58     US 8,692.285 B2


    FIG.47A

                 NSN NN
                               900
                YZZZZZZZZZ)
                                                                 13004


    FG.47B



                     600 /OOOOOOOOOOOO
                 S                                     S
                 f OOOOOOOOOOOO
                   OOOOOOOOOOOO
                                                       f
                                                      3OO4


                             600
    FIG.47C

                                                           600




                                                            13 OO4
Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 51 of 83
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 52 of 83


U.S. Patent                   Apr. 8, 2014    Sheet 49 of 58           US 8,692.285 B2



    saxenaxxxxxx-xxxx




                SEP ES




                 STE FS
                                                               CA,
                         Elia......I.E.E.E.E.E.E.E.E.Eitilisatisfits 13022
                          RexXxxxxxxxXxxxxxxxxxxxxxxxxXXXXXXXXXXXXXX




                 SE GS




                 SE      S
                        384
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 53 of 83


U.S. Patent         Apr. 8, 2014   Sheet 50 of 58       US 8,692.285 B2




                                      GSO
           SE. S.




           SE.    S.




           SE: KS




           SE     S                         307o

           3.
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 54 of 83


U.S. Patent        Apr. 8, 2014                       Sheet 51 of 58        US 8,692.285 B2




         SE MS




                                         YYY:rs:was sixes." :
                           x    &
                                isSe:ss.xxxx
                                    asso                                s
                  3. S                    S.S.S.
                         \ ...."
                            Pssss-S.S.S.
                                   isssssssssss
                                                           &        a


                                     wari                      assic-Sks
                                     exissacra ----------M.
                               X.     S.  .   .
                               &    R SSsss
                                      & 8
                                s    Six
                                       as         s
                                    xy




         w
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 55 of 83


U.S. Patent        Apr. 8, 2014   Sheet 52 of 58        US 8,692.285 B2




                                   FIG.52




                          3204
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 56 of 83


U.S. Patent           Apr. 8, 2014    Sheet 53 of 58             US 8,692.285 B2



       FIG.53A




       FG.53B
                                     32O4              32O8



      321 O                                                        32O3
                 EKKS-S-S-S-S-S-S-S-S-S s regggg                   32O1
                                                                          32O2
                                                       PORTIONY


       FIG 53C                        32.15 3002
                             SSŠ
                             3,
                                     e
                     32 9

                      32O3    ZA2
              3202
                                                         321 7
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 57 of 83


U.S. Patent        Apr. 8, 2014      Sheet 54 Of 58           US 8,692.285 B2



                                  FIG.54A




                                                                3238




                                  FIG.54B




                 3220                                 3.218
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 58 of 83


U.S. Patent          Apr. 8, 2014     Sheet 55 of 58             US 8,692.285 B2




                                    FIG.55A


              3242




                                    FIG.55B
                                                   324O
              3242

                                                          32OO
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 59 of 83


U.S. Patent        Apr. 8, 2014      Sheet 56 of 58     US 8,692.285 B2




                                  FIG.56
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 60 of 83


U.S. Patent        Apr. 8, 2014     Sheet 57 Of 58      US 8,692.285 B2




                                  FIG.57




                                    COLOR TEMPERATURE 54OOK




         35O 400 45O 5OO 55O 6OO 650 7OO 75O 8OO

                            WAVELENGTH (nm)
    Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 61 of 83


U.S. Patent         Apr. 8, 2014   Sheet 58 of 58            US 8,692.285 B2




                                   FG.58A




                                                                508




                                   FIG.58B




         5O6                                                    508
                  < TZ 44-444-4444447
               TN
               7777.7 2                             727 ZZ

                                              504
         Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 62 of 83


                                                      US 8,692.285 B2
                               1.                                                                       2
        SEMCONDUCTOR LIGHT EMITTING                                        White LEDs with the above-mentioned defects are rejected
       DEVICE, LIGHT EMITTING MODULE,                                   as a result of the optical performance test. This results in a low
        LIGHTINGAPPARATUS AND DISPLAY                                   ratio of accepted finished products (white LEDs) to all fin
                  ELEMENT                                               ished products.
                                                                           In an attempt to improve the ratio of accepted finished
                    TECHNICAL FIELD                                     products, it has been proposed to test white LEDs for uneven
                                                                        ness of color prior to the assembly process. This proposal has
   The present invention relates to a semiconductor light               been realized by an LED chip that is disclosed in Japanese
emitting device such as a light emitting diode chip (LED                patent No. 3399440.
chip), and also to a light emitting module, a lighting apparatus   10      According to this disclosure, an LED bare chip is mounted
and a display element using the semiconductor light emitting            on a substrate (an auxiliary mounting Substrate) that has a
device, and a manufacturing method of the semiconductor                 slightly larger surface area than the LED bare chip, with a
light emitting device. The present invention particularly               multilayer epitaxial structure facing downwards (i.e. a sap
relates to a semiconductor light emitting device that emits             phire substrate of the LED bare chip faces upwards). A phos
light of a desired color using a phosphor.
                                                                   15   phor film is then formed on and around the LED bare chip
                                                                        mounted on the auxiliary mounting Substrate. Thus, this LED
                   BACKGROUND ART                                       bare chip can be tested for its optical performance prior to an
                                                                        assembly process in which the LED bare chip is mounted on
                                                                        a lead frame or a printed-wiring board. As a consequence, the
   LEDs have a higher efficiency and a longer lifetime than             ratio of accepted finished products can be improved.
incandescent lamps and halogen lamps. In the field of LEDs,                However, the LED chip disclosed in the Japanese patent
vigorous researches have recently been conducted to use                 No. 3399440 has an extra constituent, i.e. the auxiliary
white LEDs for lighting, as white LEDs with higher lumi                 mounting Substrate. Accordingly, an entire thickness (height)
nance have been developed. A common white LED at present                of the LED chip increases by a thickness of the auxiliary
includes a combination of an LED bare chip emitting blue           25   mounting Substrate, which results in an increase in chip size.
light and a phosphor excited by the blue light to emit yellow              In light of the above-described problems, an object of the
light, so that the blue light and the yellow light mix together         present invention is to provide a semiconductor light emitting
to generate white light.                                                device which can be tested for its optical performance before
   A manufacturing method of this white LED includes a                  packaged without increasing a size of the semiconductor light
wafer fabrication process in which the LED bare chip is            30   emitting device. The object includes provision of a manufac
obtained and an assembly process in which the LED bare chip             turing method of the semiconductor light emitting device, and
is packaged.                                                            a light emitting module, a lighting apparatus and a display
   In the wafer fabrication process, the LED bare chip is               element using the semiconductor light emitting device.
typically obtained by forming a multilayer epitaxial structure
including a light emitting layer on a light-transmitting Sub       35              DISCLOSURE OF THE INVENTION
strate. Such as a Sapphire Substrate by epitaxial growth. In
addition, an anode electrode and a cathode electrode are                   The object can be achieved by a semiconductor light emit
formed on a main Surface of the multilayer epitaxial structure          ting device including a base substrate; a multilayer epitaxial
which faces away from the Sapphire Substrate.                           structure that includes a first conductive layer, a second con
   In the assembly process, the LED bare chip is mounted on        40   ductive layer and a light emitting layer that is formed between
a lead frame, a printed-wiring board or the like since the LED          the first conductive layer and the second conductive layer,
bare chip alone can not be put to use. After this, a resin mixed        where the multilayer epitaxial structure is formed on the base
with a phosphor material is dropped onto the mounted LED                Substrate in Such a manner that the first conductive layer is
bare chip and cured, to form a phosphor film. Subsequently,             positioned closer to the base Substrate than the second con
steps such as molding a periphery of the phosphor film using       45   ductive layer is; and a phosphor film that covers a main
a resin are conducted to complete the white LED. The com                surface of the multilayer epitaxial structure which faces away
pleted white LED is tested for its electrical and optical per           from the base substrate, and every side surface of the multi
formance before shipped.                                                layer epitaxial structure from a layer including the main Sur
   However, there is a high possibility that the white LED              face to include at least the light emitting layer. According to
manufactured in the above-descried manner has poor optical         50   this construction, the semiconductor light emitting device,
performance. The reason is explained in the following.                  which is to be mounted on a lead frame or a printed-wiring
Firstly, the phosphor film is formed in such a manner that the          board, has the phosphor film that covers the multilayer epi
resin mixed with the phosphor material is dropped onto the              taxial structure including the light emitting layer. Thus, the
LED bare chip and then cured. Therefore, it is highly likely            semiconductor light emitting device can be tested for its
that the thickness of the phosphor film in the white LED is not    55   optical performance, such as unevenness of color, before
equal to a designed thickness. Here, a color temperature of the         mounted. In this way, a ratio of accepted finished products to
white light emitted by the white LED is determined by a ratio           all finished products can be improved without requiring an
between a quantity of the blue light and a quantity of the              additional member Such as an auxiliary mounting Substrate as
yellow light. This being so, if the phosphor film is thick, the         in the related art. Therefore, a size of the semiconductor light
quantity of the blue light is Small and the quantity of the        60   emitting device does not increase.
yellow light is large, so that white light, of a low color tem             Here, the multilayer epitaxial structure may be epitaxially
perature is produced. On the other hand, if the phosphor film           grown on the base Substrate.
is thin, white light of a high color temperature is produced.              Here, the multilayer epitaxial structure may be first epi
Consequently, a desired color temperature cannot be realized.           taxially grown on a single-crystal Substrate, and then trans
Secondly, the phosphor film tends to be formed at an uneven        65   ferred to the base substrate.
thickness. If the phosphor film is formed at an inappropriately           Here, the multilayer epitaxial structure may be shaped as a
uneven thickness, unevenness of color occurs.                           cylinder having a Substantially circular or N-sided polygonal
          Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 63 of 83


                                                     US 8,692.285 B2
                               3                                                                    4
cross-section, where N is an integer equal to or larger than           FIG. 17 illustrates part of the manufacturing process of the
five. According to this construction, a spot shape of light LED chip relating to the first modification example of the
emitted from the semiconductor light emitting device is like a second embodiment.
circle or N-sided polygon, where N is an integer equal to or           FIG. 18 illustrates part of the manufacturing process of the
larger than five. Which is to say, the spot shape is more like a 5 LED chip relating to the first modification example of the
circle than a rectangle.                                            second embodiment.
   The object can be achieved by a light emitting module, a            FIG. 19 illustrates part of the manufacturing process of the
lighting apparatus and a display element using the above secondchip LED        relating to the first modification example of the
                                                                            embodiment.
described semiconductor light emitting device. For the same 10 FIG. 20 illustrates part of the manufacturing process of the
reasons stated above, the ratio of accepted finished products LED chip relating to the first modification example of the
(e.g. light emitting modules) can be improved.                      second embodiment.
   The object can be also achieved by a manufacturing                  FIG.21A is a plan view illustrating an LED chip relating to
method of the semiconductor light emitting device, which a second modification example of the second embodiment
achieves the above-described effects.                            15 after removing a phosphor film, and FIG. 21B illustrates a

        BRIEF DESCRIPTION OF THE DRAWINGS                           cross-section of the LED chip along a line GG shown in FIG.
                                                                      21A.
                                                                        FIG. 22 illustrates part of a manufacturing process of the
  FIG. 1A is a perspective view illustrating an LED array             LED chip relating to the second modification example of the
chip relating to a first embodiment, and FIG. 12 is a plan view o     second embodiment.
illustrating the LED array chip relating to the first embodi            FIG. 23 illustrates part of the manufacturing process of the
ment.                                                                 LED chip relating to the second modification example of the
   FIG. 2A is a cross-sectional view illustrating a part of the second embodiment.
LED array chip relating to the first embodiment and FIG. 2B        FIG. 24 illustrates part of the manufacturing process of the
is a cross-section of chip 2 along line BB shown in FIG. 1B. 25 LED chip relating to the second modification example of the
   FIG.3A is a plan view illustrating an LED in the LED array second embodiment.
chip relating to the first embodiment, FIG. 3B illustrates how     FIG.25 illustrates part of the manufacturing process of the
LEDs are connected in the LED array chip relating to the first LED chip relating to the second modification example of the
embodiment, and FIG. 3C is a bottom plan view illustrating second embodiment.
the LED array chip relating to the first embodiment.           30 FIG. 26 illustrates part of the manufacturing process of the
   FIG. 4 illustrates part of a manufacturing method of the LED chip relating to the second modification example of the
LED array chip relating to the first embodiment.                 second embodiment.
   FIG. 5 illustrates part of the manufacturing method of the      FIG. 27 illustrates part of the manufacturing process of the
LED array chip relating to the first embodiment.                 LED chip relating to the second modification example of the
   FIG. 6 illustrates part of the manufacturing method of the 35 second embodiment.
LED array chip relating to the first embodiment.                   FIG. 28A is a plan view illustrating an LED array chip
   FIG. 7 illustrates part of the manufacturing method of the relating to a third modification example of the second
LED array chip relating to the first embodiment.                 embodiment after removing a phosphor film, FIG. 28B illus
   FIG. 8 is a perspective view illustrating an LED module trates a cross-section of the LED array chip along a line HH
relating to the first embodiment.                                40 shown in FIG. 28A, and FIG. 28C illustrates how LEDs are
  FIG.9A is a plan view illustrating the LED module relating          connected in the LED array chip.
to the first embodiment, FIG.9B illustrates a cross-section of          FIG. 29 illustrates part of a manufacturing process of the
the LED module along a line CC shown in FIG.9A, and FIG.              LED array chip relating to the third modification example of
9C is an enlargement view illustrating a portion E shown in           the second embodiment.
FIG.9B.                                                          45  FIG.30 illustrates part of the manufacturing process of the
   FIG. 10A illustrates the LED module relating to the first LED array chip relating to the third modification example of
embodiment after removing a lens, and FIG. 10B illustrates a the second embodiment.
pad pattern formed on a ceramics Substrate constituting the          FIG.31 illustrates part of the manufacturing process of the
LED module relating to the first embodiment.                       LED array chip relating to the third modification example of
   FIG. 11A is a perspective view illustrating a lighting appa- 50 the second embodiment.
ratus relating to the first embodiment, and FIG. 11B is a            FIG.32 illustrates part of the manufacturing process of the
bottom plan view illustrating the lighting apparatus.              LED array chip relating to the third modification example of
   FIG. 12 is a perspective exploded view illustrating the the second embodiment.
lighting apparatus relating to the first embodiment.                 FIG. 33 is a perspective view illustrating a white LED
   FIG. 13 shows an emission spectrum of the lighting appa- 55 module relating to a fourth modification example of the sec
ratus relating to the first embodiment.                            ond embodiment.
   FIG. 14A is a plan view illustrating an LED chip relating to      FIG.34A is a plan view illustrating the white LED module
a first modification example of a second embodiment after relating to the fourth modification example of the second
removing a phosphor film, FIG. 14B illustrates a cross-sec embodiment, FIG.34B illustrates across-section of the white
tion of the LED chip along a line FF shown in FIG. 14A, and 60 LED module along a line KK shown in FIG. 34A, and FIG.
FIG. 14C is a bottom plan view illustrating the LED chip.          34C is an enlargement view illustrating a chip-mounted area
   FIG. 15 illustrates part of a manufacturing process of the shown in FIG. 34B.
LED chip relating to the first modification example of the           FIG. 35A illustrates a wiring pattern formed in the white
second embodiment.                                                 LED module relating to the fourth modification example of
   FIG. 16 illustrates part of the manufacturing process of the 65 the second embodiment, and FIG. 35B illustrates a pad pat
LED chip relating to the first modification example of the tern formed on a ceramics Substrate constituting the white
second embodiment.                                                    LED module.
         Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 64 of 83


                                                     US 8,692.285 B2
                                5                                                                    6
   FIG. 36A is a perspective view illustrating a lighting appa                  BEST MODE FOR CARRYING OUT THE
ratus relating to the fourth modification example of the sec                              INVENTION
ond embodiment, and FIG. 36B is a bottom plan view illus
trating the lighting apparatus.                                           The following describes embodiments of the present
   FIG. 37 is a perspective exploded view illustrating the        5    invention with reference to the attached figures.
lighting apparatus relating to the fourth modification example         (First Embodiment)
of the second embodiment.                                                 FIG. 1A is an external perspective view illustrating a con
   FIG.38 shows an emission spectrum of the lighting appa              struction of an LED array chip 2, which is one type of a
ratus relating to the fourth modification example of the sec           semiconductor light emitting device, and FIG. 1B is a plan
ond embodiment.                                                   10   view illustrating the LED array chip 2. FIG. 1A mainly illus
   FIG. 39 is a perspective view illustrating an LEDarray chip         trates how LEDs 6 (mentioned later) are arranged in the LED
relating to a third embodiment.                                        array chip 2, and therefore does not show minute depressions
   FIG. 40 is a plan view illustrating the LED array chip              and protrusions on surfaces of the LEDs 6. FIG.1B illustrates
relating to the third embodiment.                                      the LED array chip after removing a phosphor film 48 (men
   FIG. 41A illustrates a cross-section of the LED array chip     15   tioned later).
along a line PP shown in FIG. 40, and FIG. 41B illustrates a              As shown in FIGS. 1A and 113, the LED array chip 2 is
cross-section of the LED array chip along a line QQ shown in           formed in Such a manner that, the LEDs 6 are arranged in a
FIG. 40.                                                               matrix of N rows and columns (in the first embodiment, a
  FIG. 42A illustrates how LEDs are connected in the LED               matrix of seven rows and five columns, in total, 35 LEDs 6) on
array chip relating to the third embodiment, and FIG. 42B is           a non-doped (highly resistive) SiC substrate 4 which is a
a bottom plan view illustrating the LED array chip relating to         semiconductor substrate (hereinafter simply referred to as
the third embodiment.                                                  “an SiC substrate 4). The LEDs 6 are light emitting elements
   FIG.43A and FIG. 43B are used to describe a manufactur              each of which is formed by a multilayer epitaxial structure
ing method of the LED array chip relating to the third embodi          including a light emitting layer. The 35 LEDs 6 are formed by
ment.                                                             25   epitaxial growth on a main surface of the SiC substrate 4 with
   FIG. 44 is used to describe the manufacturing method of             a space having a width (W4) of 50 um being left. The space is
the LED array chip relating to the third embodiment.                   an area of the main surface of the SiC substrate 4 in which a
  FIG. 45A and FIG. 45B are used to describe the manufac               multilayer epitaxial structure (the 35 LEDs 6) is not formed.
turing method of the LED array chip relating to the third              In other words, the space is formed so as to Surround the
embodiment.                                                       30   multilayer epitaxial structure. The space is hereinafter
  FIG. 46A and FIG. 46B are used to describe the manufac               referred to as an exposed portion 7.
turing method of the LED array chip relating to the third                A size L1xW1 of each LED 6 is 285 umx400 um. A size
embodiment.                                                            L2xW2 of an area in which the LEDs 6 are formed is 2 mmx2
  FIG. 47A, FIG. 47B and FIG. 47C are used to describe the             mm. A size L3xW3 of the LEE) array chip 2 is 2.1 mmx2.1
manufacturing method of the LED array chip relating to the        35       .
third embodiment.                                                         The following part describes, in more detail, the construc
   FIG. 48 illustrates part of the manufacturing method of the         tion of the LED array chip 2 with reference to cross-sectional
LED array chip relating to the third embodiment.                       views.
   FIG. 49 illustrates part of the manufacturing method of the            FIG. 2A illustrates a cross-section of the LED array chip 2
LED array chip relating to the third embodiment.                  40   along a line AA shown in FIG. 1B, and FIG. 2B illustrates a
   FIG.50 illustrates part of the manufacturing method of the          cross-section of the LED array chip 2 along a line BB shown
LED array chip relating to the third embodiment.                       in FIG. 1B. Specifically speaking, FIG. 2A illustrates a cross
   FIG. 51 illustrates part of the manufacturing method of the         section of an LED 6a of the first row and the first column and
LED array chip relating to the third embodiment.                       an LED 6b of the first row and the second column, and FIG.
   FIG. 52 is a perspective view illustrating an LED module       45   2B illustrates across-section of an LED 6c of the seventh row
relating to the third embodiment.                                      and the fourth column and an LED 6d of the seventh row and
   FIG. 53A is a plan view illustrating the LED module relat           the fifth column.
ing to the third embodiment, FIG. 53B illustrates a cross                 Each LED 6 is formed by a multilayer epitaxial structure
section of the LED module along a line XX shown in FIG.                made up of an n-AlGaN buffer layer 8 (having a thickness of
53A, and FIG. 53C is an enlargement view illustrating a           50   30 nm), distributed bragg reflector (DER) layer 10 composed
portion Y shown in FIG. 53B.                                           of 30 periods of n-AlGaN/GaN (having a total thickness of 3
   FIG. 54A illustrates the LED module relating to the third           um), an n-GaN clad layer 12 (having an Si-doping amount of
embodiment after removing a lens, and FIG. 54B illustrates a           3x10" cm and a thickness of 200 nm), an InGaN/GaN
pad pattern formed on a ceramics Substrate constituting the            multiple quantum well (MQW) light emitting layer 14 com
LED module relating to the third embodiment.                      55   posed of six periods of InGaN (having a thickness of 2 nm)/
   FIG.55A is a perspective view illustrating a lighting appa          GaN (having a thickness of 8 nm), a p-GaN clad layer 16
ratus relating to the third embodiment, and FIG. 55B is a              (having an Mg-doping amount of 1x10" cm and a thick
bottom plan view illustrating the lightingapparatus relating to        ness of 200 nm), and a p-GaN contact layer 18 (having an
the third embodiment.                                                  Mg-doping amount of 3x10 cm and a thickness of 200
   FIG. 56 is a perspective exploded view illustrating the        60   nm.) These layers 8, 10, 12, 14, 16 and 18 are formed on the
lighting apparatus relating to the third embodiment.                   SiC substrate 4 in the stated order. Which is to say, the LED 6
   FIG. 57 shows an emission spectrum of the lighting appa             basically has a construction in which a light emitting layer
ratus relating to the third embodiment.                                (the MQW light emitting layer 14) is sandwiched between a
   FIG. 58A is a plan view illustrating a surface mounting             conductive layer (then-GaN clad layer 12 on a side of the SiC
device (SMD) LED relating to a fourth embodiment, and FIG.        65   substrate 4) and a conductive layer (the p-GaN contact layer
58B illustrates a cross-section of the SMD LED along a line            18 and the p-GaN clad layer 16 on a side of a light extraction
ZZ shown in FIG. 58A.                                                  Surface).
         Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 65 of 83


                                                      US 8,692.285 B2
                           7                                                                         8
  An Ni/Authin film 20 and an ITO transparent electrode 22              series through the power supply terminals 36 and 38 with heat
are formed on the p-GaN contact layer 18 in this order. A               dissipation being ensured, an operation Voltage of 120V is
Ti/Au electrode 24, which is an n-electrode, is formed on the           observed.
n-GaN clad layer 12.                                                      The phosphor film 48 is formed on the front surface of the
   When power is supplied to this LED 6 through the ITO                 SiC substrate 4 so as to cover the LEDs 6 and the entire
transparent electrode 22 and the Ti/Au electrode 24, the light          exposed portion 7 the SiC substrate 4. The phosphor film 48
emitting layer 14 emits blue light having a wavelength of 460           is made of a light-transmitting resin, for example, silicone in
nm. The Ni/Authin film 20 and the ITO transparent electrode             which particles of a yellow phosphor (Sr, Ba)SiO, Eu" and
22 are used as a p-electrode in the first embodiment to                 fine particles of SiO, are dispersed. The phosphor film 48 has
improve transmission of the light emitted from the light emit      10   a thickness T (shown in FIG. 2A) of 50 um. The light-trans
ting layer 14.                                                          mitting resin may be an epoxy resin or a polyimide resin,
                                                                        instead of silicone.
   A main surface of the p-electrode of the LED 6 from which               The phosphor in the phosphor film 48 converts part of the
light is extracted is made regularly uneven in order to improve         blue light emitted from the light emitting layer 14 of each
light extraction efficiency. To be more specific, as shown in      15   LED 6 into yellow light. Here, the blue light from each LED
FIG. 3A, which is a plan view illustrating the LED 6, circular          6 and the yellow light from the phosphor mix together, to
depressions 25 are formed at a predetermined interval (d) of 1          generate white light. Since the DER layer 10, which is a light
um in the first embodiment. Here, a planar shape of each                reflective layer, is formed between the light emitting layer 14
depression 25 is not limited to a circle as described above, but        and the SiC substrate 4, 99% or more of blue light emitted
may be a quadrangle or a hexagon. Furthermore, the uneven               from the light emitting layer 14 towards the SiC substrate 4 is
Surface may be achieved by creating linear grooves at a pre             reflected towards the light extraction surface. This improves
determined interval, or simply by irregularly damaging the              light extraction efficiency of each LED 6. It should be noted
surface of the p-electrode.                                             that blue light indicates light having a wavelength from 400
  The 35 LEDs 6 described above are connected in series on              nm inclusive to 500 nm exclusive, and yellow light indicates
the SiC substrate 4.                                               25   light having a wavelength from 550 nm inclusive to 600 nm
   FIGS. 2A and 2B are used to explain how the LEDs 6 are               exclusive, in this description. Taking this into consideration,
connected in the LED array chip 2.                                      the LEDs 6 may be configured to emit light having a peak
   As shown in FIG. 2A, the adjacent LEDs 6a and 6b are                 emission wavelength that falls within the above-mentioned
divided from each other by a division groove 26 that is deep            range, instead of a peak emission wavelength of 460 nm as
enough to reach the SiC substrate 4. The same holds true for       30   described above.
all pairs of adjacent LEDs 6 including the LEDs 6c and 6d                 The following part describes a manufacturing method of
shown in FIG. 2B.                                                       the LED array chip 2 described above, with reference to
  An insulating film (SiN film) 28 is formed so as to cover             FIGS. 4, 5 and 6.
side surfaces of each of the LEDs 6a, 6b, 6c and 6d and the               In FIGS. 4, 5 and 6, a material to form each constituent of
division grooves 26. A bridging wire 30 is formed on the           35   the LED array chip 2 is identified by a three-digit number
insulating film 28 to connect ap-electrode of the LED 6a (an            whose first digit is one. The last two digits of the three-digit
Ni/Authin film 20 and an ITO transparent electrode 22) to an            number represents a reference numeral identifying the corre
n-electrode of the LED 6b (a Ti/Au electrode 24). Similarly,            sponding constituent of the LED array chip 2.
another bridging wire 30 formed on the insulating film 28                  Firstly, as shown in FIG. 4, an n-AlGaN buffer layer 108, a
connects ap-electrode of the LED 6c and an n-electrode of the      40   DER layer 110 composed of 30 periods of n-AlGaN/GaN, an
LED 6d as shown in FIG. 2B. In the same manner, bridging                n-GaN clad layer 112, an InGaN/GaN MQW light emitting
wires 30 connect LEDs 6 from an LED 6e of the first row and             layer 114, a p-GaN clad layer 116 and a p-GaN contact layer
the third column to an LED 6f of the seventh row and the third          118 are formed on a non-doped SiC substrate 104 in the stated
column. As a result, all of the LEDs 6 are connected in series          order using a metal organic chemical vapor deposition
as shown in FIG. 3B. Among the 35 LEDs 6 connected in              45   (MOCVD) method (step A1). Here, the non-doped SIC sub
series in the LED array chip 2, the LED 6a is an LED on a               strate 104 has a diameter of two inches and a thickness of 300
lower potential end of the LED array chip 2. Therefore, a                lm.
Ti/Au electrode 24 of the LED 6a is a cathode electrode 32 of             After this, a mask 50 is formed, so as to maskan area, on the
the LED array chip 2. The LED 6d is an LED on a higher                  lamination made up of the layers 118, 116, 114, 112, 110 and
potential end. Therefore, an Ni/Au thin film 20 and an ITO         50   108, that is slightly larger than an area in which the Ni/Authin
transparent electrode 22 of the LED 6d are an anode electrode           film 20 (and the ITO transparent electrode 22) of each LED 6
34 of the LED array chip 2.                                             is to be formed. An unmasked area of the lamination is
   FIG.3C illustrates a back surface of the LED array chip 2.           removed by etching to a depth of approximately half of the
As shown in FIG. 3C, two power supply terminals 36 and 38               thickness of the n-GaN clad layer 112 is removed (step B1).
are formed on the back surface, which is opposite to a front       55   Thus, a surface to connect the Ti/Au electrode 24 (an n-elec
surface of the SiC substrate 4 on which the LEDs 6 are                  trode formation surface) 52 is formed. The mask 50 is
formed. The power supply terminals 36 and 38 are each                   removed prior to the next step.
formed by a Ti/Pt/Au film.                                                 After this, a mask 64 is formed so as to cover the resulting
  As shown in FIGS. 2A and 2B, the cathode electrode 32 is              surface after the step B1 except for areas in which the exposed
connected to the power supply terminal 36 by a bridging wire       60   portion 7 and the division groove 26 are to be formed.
40 and a through hole 42 provided in the SiC substrate 4, and           Unmasked areas of a lamination made up of the remaining
the anode electrode 34 is connected to the power supply                 layer 112 and the layers 110 and 108 are removed by etching
terminal 38 by a bridging wire 44 and a through hole 46                 to such a depth that the SIC substrate 104 is exposed, to create
provided in the SiC substrate 4. The through holes 42 and 46            the exposed portion 7 and the division groove 26 (step C1).
are each formed by filling an opening with a diameter of 30        65   Which is to say, the exposed portion 7 is created by removing
um provided in the SiC substrate 4 with Pt. When an electric            a corresponding part of the multilayer epitaxial structure
current of 50 mA is supplied to the 35 LEDs 6 connected in              composed of the layers 108 to 118 (the corresponding part of
         Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 66 of 83


                                                      US 8,692.285 B2
                                                                                                       10
the multilayer epitaxial structure which has been removed is            Ti/Pt/Au film which is formed on the mask (not shown in FIG.
hereinafter referred to as a removed multilayer portion.).              7) is removed together with the mask prior to the next step.
After the etching is performed, the mask 54 is removed prior               After this, silicone in which particles of a yellow phosphor
to the next step.                                                       (Sr, Ba)SiO, Eu" and fine particles of SiO, are dispersed is
   An SiNa film 128, which is an insulating film, is formed by          applied by printing so as to cover the exposed portion 7 and
sputtering or the like for insulation and Surface protection            the LEDs 6. The silicone is heated to be cured, to form the
(step D1).                                                              phosphor film 48. Subsequently, the phosphor film 48 is pol
   A mask 56 is then formed so as to mask the SiNa film 128             ished so that the thickness of the phosphor film 48 becomes 50
except for an area in which the Ni/Au thin film 20 (and the             um (step M1) Here, it should be noted that color of white light
ITO transparent electrode 22) of each LED 6 is to be formed.       10   emitted from the LED array chip 2 is determined by a ratio
An unmasked area of the SiNa film 128 is removed by etch                between blue light emitted from the LEDs 6 and yellow light
ing, and an Ni/Authin film 120 is then formed by deposition.            generated by converting the blue light. This ratio can be
Thus, the Ni/Authin film 20 is formed (step E1). A portion of           adjusted by changing the percentage of the phosphorparticles
the Ni/Au thin film 120 which is formed on the mask 56 (no              included in the silicone resin and the thickness of the phos
shown in FIG. 5) is removed together with the mask 56 prior        15   phor film 48. Specifically speaking, when the percentage of
to the next step.                                                       the phosphor particles is higher, or the thickness of the phos
   The same procedure as in the step E1 is conducted to form            phor film 48 is larger, the ratio of the yellow light becomes
the Ti/Au electrode 24. Specifically speaking, a mask 58 is             higher. Here, a high ratio of the yellow light means that the
formed so as to mask the resulting Surface after the step E1.           white light has a low color temperature. According to the first
except for an area on the SiNa film 128 in which the Ti/Au              embodiment, the silicone resin including the phosphor par
electrode 24 for each LED 6 is to be formed. After an                   ticles is first applied at a thickness larger than a designed
unmasked area of the SiNa film 68 is removed by etching, a              thickness of the phosphor film 48. The applied resin is then
Ti/Au film 124, which is a thin metal film, is applied by               polished after heated to be cured, to achieve the designed
deposition. Thus, the Ti/Au electrode 24 is formed (step F1).           thickness. In this way, the phosphor film 48 can be formed at
A portion of the Ti/Au film 124 which is formed on the mask        25   an even thickness. This reduces unevenness of color with it
58 (not shown in FIG.5) is removed together with the mask 58            being possible to produce white light having a predetermined
prior to the next step.                                                 color temperature reliably.
   After this, a mask 60 is formed so as to cover the resulting            Lastly, the SiC substrate 104 is divided into individual LED
surface after the step F1 except for an area in which the               array chips 2 by dicing, to obtain the LED array chip 2 (shown
through holes 42 and 46 are to be formed. An unmasked area         30   in FIGS. 1A and 1B).
of the resulting Surface is removed by etching, to form an                 Here, the phosphor film 48 may be formed by applying a
opening 61 having a depth of 200um. Then, the opening 61 is             resin including a phosphor after a mesa etching step but
filled with Pt by electroless deposition or the like (step G1).         before a dicing step in a conventional wafer fabrication pro
The mask 60 is removed prior to the next step.                          cess. However, a groove created by conventional mesa etch
   Subsequently, a mask 62 is formed to mask the resulting         35   ing has such a width that only one or two phosphor particles
surface after the step G1 except for areas in which the depres          can be arranged in a widthwise direction. In this case, blue
sions 25 are to be formed. Unmasked areas of the resulting              light emitted from side surfaces of the light emitting layer 14
surface are removed by etching to such a depth that the p-GaN           of each LED 6, to a large extent, goes through the phosphor
contact layer 118 is exposed, to form the depressions 25 (step          layer 48 without exciting the phosphor. As a result, the blue
H1). The mask 62 is removed prior to the next step.                40   light emitted from the side surfaces becomes noticeable,
   After this, a mask 64 is formed so as to mask the resulting          which causes unevenness of color. According to the first
surface after the step H1 except for an area in which the ITO           embodiment, however, the resin including the phosphor is
transparent electrode 22 of each LED 6 is to be formed. Then,           applied on side Surfaces of the multilayer epitaxial structure
an ITO film 122 is applied by sputtering, to form the ITO               (the side Surfaces of the light emitting layer 14) at a thickness
transparent electrode 22 for each LED 6 (step I1). A portion of    45   having an equal length to the width (W4) of the exposed
the ITO film 122 which is formed on the mask 64 (not shown              portion 7. Here, the width (W4) of the exposed portion 7 is
in FIG. 6) is removed together with the mask 64 prior to the            Sufficiently larger thana diameter of the phosphor particle. As
next step.                                                              a consequence, the blue light emitted from the side surfaces of
   In the next step, the bridging wires 30, 40 and 44 are formed        the light emitting layer 14 can appropriately excites the phos
in the following manner. A mask 66 is formed so as to mask         50   phor to be converted into yellow light. This reduces uneven
the resulting Surface after the step I1, except for areas in            ness of color.
which the bridging wires 30, 40 and 44 are to be formed.                  It is generally accepted that unevenness of color occurs
Then, a Ti/Pt/Au film, which is a thin metal film, is applied by        only in a white LED that uses visible light having a spectral
deposition, to form the bridging wires 30, 40 and 44 (step J1)          component of a wavelength within a range of 380 nm and 780
A portion of the Ti/Pt/Au film which is formed on the mask 66      55   nm (purple to red) for an excitation light source. In other
(not shown in FIG. 7) is removed together with the mask 66              words, unevenness of color does not occur in a white LED
prior to the next step.                                                 having near-ultraviolet light as an excitation light source.
   After this, a back surface of the SiC substrate 104 is pol           However, ultraviolet light with a peak emission, wavelength
ished so that the thickness of the SiC substrate 104 becomes            of 370 nm also has a spectral component of a wavelength no
150 um. Thus, the through holes 42 and 46 are exposed on the       60   less than 380 nm (visible light) Therefore, a white LED using
back surface of the SiC substrate 104 (step K1).                        near-ultraviolet light as an excitation light source can have a
   Subsequently, a mask (not shown in FIG. 7) is formed so as           problem of unevenness of color, depending on a ratio of
to mask the back surface of the SIC substrate 104 except for            spectral components of a wavelength no less than 380 nm.
areas in which the power supply terminals 36 and 38 are to be           Accordingly, the first embodiment is applicable to an LED
formed. After this, a Ti/Pt/Au film, which is a thin metal film,   65   having a light emitting layer that, emits near-ultraviolet light
is applied by deposition. Thus, the Ti/Pt/Au power supply               to achieve the same effects of reducing unevenness of color
terminals 36 and 38 are formed (step L1). A portion of the              for the same reasons stated above. Which is to say, the first
         Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 67 of 83


                                                       US 8,692.285 B2
                             11                                                                        12
embodiment of the present invention is applicable to an LED                An aluminum reflection film 219 is formed on a wall of
including a light emitting layer that emits light including a            each through hole 215 provided in the upper ceramics sub
spectral component of a wavelength, at least, withina range of           strate 203 and on an upper surface of the ceramics substrate
380 nm and 780 nm to reduce unevenness of color. The                     2O3.
application of the first embodiment is not limited to an LED               The lenses 204, 206 and 208 are adhered to the ceramics
including a light emitting layer that emits blue light having a          substrate 203 using an adhesive agent 221. The adhesive
peak emission wavelength of 460 nm as described above.                   agent 221 may be a silicone resin, an epoxy resin or the like.
   FIG. 8 is an external perspective view illustrating a white             The three LED array chips 2 are connected in parallel by a
LED module 200 including LED array chips 2 described                     wiring pattern formed on the upper Surface of the ceramics
                                                                    10   substrate 201.
above (hereinafter simply referred to as “an LED module                     FIG. 10A is a plan view illustrating the LED module 200
200'). The LED module 200 is attached to a lighting unit 240             after removing the lenses 204, 206 and 208. In FIG. 10A, the
(mentioned later).                                                       three LED array chips 2 are distinguished from each other by
  The LED module 200 includes a ceramics substrate 202
                                                                         addition of marks of A, B and C.
that is in a shape of a circle having a diameter of 5 cm and is     15     As described above, the anode pad 220 and the cathode pad
made of aluminum nitride (AIN) and three lenses 204, 206                 218 (FIG. 10B) are provided at the location, on the upper
and 208 made of glass. A guiding depression 210 used to                  surface of the ceramics substrate 201, where each of the LED
attach the LED module 200 to the lighting unit 240 and                   array chips 2A, 2B and 2C is mounted.
terminals 212 and 214 to receive a power supply from the                    The anode pads 220 that are respectively connected to the
lighting unit 240 are provided in the ceramics substrate 202.            LED array chips 2A, 2B and 2C are electrically connected to
   FIG. 9A is a plan view illustrating the LED module 200,               each other by a wiring pattern 236. The wiring pattern 235 is
FIG.9B illustrates a cross-section of the LED module 200                 connected to the positive terminal 212 at its end by a through
along a line CC shown in FIG.9A, and FIG.9C is an enlarge                hole 237. The cathode pads 218 that are respectively con
ment view illustrating a portion E shown in FIG.9B.                      nected to the LED array chips 2A, 2B and 2C are electrically
   As shown in FIGS. 9A and 9B, a guiding hole (a through           25   connected to each other by a wiring pattern 238. The wiring
hole) 216 is provided in the center of the ceramics substrate            pattern 238 is connected to the negative terminal 214 at its end
202 to attach the LED module 200 to the lighting unit 240. As            by a through hole 239. In other words, the LED array chips
shown in FIG. 9C, a gold plating 217 is applied to a lower               2A, 2B and 2C are connected in parallel by the wiring patterns
                                                                         236 and 238.
surface of the ceramics substrate 202 for improving heat            30     The LED module 200 described above is attached to the
dissipation.
   The LED array chip 2 is mounted at a location, on an upper            lighting unit 240. The LED module 200 and the lighting unit
Surface of the ceramics Substrate 202, corresponding to a                240 constitute a lighting apparatus 242.
center of each of the lenses 204, 206 and 208 having a shape                FIG. 11A is a schematic perspective view illustrating the
                                                                         lighting apparatus 242, and FIG. 11B is a bottom plan view
of a circle as shown in FIG.9A. In total, three LED array chips     35   illustrating the lighting apparatus 242.
2 are mounted on the ceramics substrate 202.                                The lighting unit 240 is, for example, fixed on a ceiling of
  The ceramics substrate 202 is made up of two ceramics                  a room. The lighting unit 240 includes a power Supply circuit
substrates 201 and 203 each of which has a thickness of 0.5              (not shown in FIGS. 11A and 11B) that converts alternating
mm and is mainly made of AlN. The ceramics substrates 201                current power (e.g. 100 V, 50/60 Hz) supplied from a com
and 203 may be made of Al2O, EN, MgO, ZnO, SiC and                  40   mercial power Source into direct-current power required for
diamond, instead of AlN.                                                 driving the LED module 200.
   The LED array chips 2 are mounted on an upper surface of                 The following part describes a construction to attach the
the lower ceramics substrate 201. Taper through holes 215 are            LED module 200 to the lighting unit 240, with reference to
provided in the upper ceramics substrate 203, so as to create            FIG. 12.
spaces for mounting the LED array chips 2.                          45     The lighting unit 240 has a circular depression 244 in
   A cathode pad 218 and an anode pad 220 (shown in FIG.                 which the LED module 200 is to be fitted. Abottom surface of
10B) are provided at the location, on the upper surface of the           the circular depression 244 is flat. An internal thread (not
ceramics substrate 201, where each LED array chip 2 is to be             shown in FIG. 12) is created, in the vicinity of an open end of
mounted. Each of the cathode pad 218 and the anode pad 220               the circular depression 244, on an inside wall of the circular
is made up of nickel (Ni) plating and then gold (Au) plating        50   depression 244. Flexible power supply terminals 246 and 246
applied on copper (Cu). The LED array chip 2 is mounted on               and a guiding protrusion 230 protrude from the inside wall of
the ceramics substrate 201 in such a manner that the SIC                 the circular depression 244, between the internal thread and
substrate 4 is adhered to the ceramics substrate 201. Here, the          the bottom surface of the circular depression 244. The power
power supply terminals 36 and 38 are respectively connected              supply terminals 246 and 248 are respectively positive and
to the cathode pad 218 and the anode pad 220 using solder.          55   negative. A guiding pin 252 is provided in the center of the
Instead of solder, a gold bump or a silver paste may be used.            bottom surface of the circular depression 244.
   Before being mounted on the ceramics substrate 201, the                  An O-ring 254 made of silicon rubber and a ring screw 256
LED array chips 2 have been tested for their optical perfor              are used to attach the LED module 200 to the lighting unit
mance, Such as unevenness of color, and have passed the test.            240. The ring screw 256 has a shape of a ring that has a
The LED array chips 2 can be tested for their optical perfor        60   Substantially rectangular cross-section. An external thread
mance before being mounted because the LED array chip 2                  (not shown in FIG. 12) is created on an outer surface of the
relating to the first embodiment includes the phosphor film              ring screw 256, and a depression 258 is provided.
48, and can emit white light by itself. Thus, it can be prevented           The following part describes a procedure of attaching the
that the LED module 300 including the LED array chips 2 is               LED module 200 to the lighting unit 240.
rejected due to poor optical performance of the LED array           65     To start with, the LED module 200 is fitted in the circular
chips 2. Consequently, a ratio of accepted finished products             depression 244 in the following manner. The ceramics Sub
(LED modules 300) to all finished products is improved.                  strate 202 of the LED module 200 is positioned between the
         Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 68 of 83


                                                      US 8,692.285 B2
                              13                                                                       14
bottom surface of the circular depression 244 and the power                Alternatively, the first embodiment may be realized by
supply terminals 246 and 248. The guiding pin 252 is fitted in          employing a generally used Sapphire Substrate, which has a
the guiding hole 216, so as to align the center of the LED              slightly lower heat conductivity.
module 200 with the center of the circular depression 244.                 (3) According to the first embodiment, the LED array chip
Furthermore, the guiding protrusion 230 is fitted in the guid           2 includes the 35 LEDs 6 (light emitting elements), and is a
ing depression 210, so as to align the positive and negative            square approximately 2 mm on its side. However, the first
terminals 212 and 214 with the power supply terminals 246               embodiment is not limited to such. The LED array chip 2 may
and 248 respectively.                                                   include any number of LEDs (light emitting elements).
   After the LED module 200 is fitted in the circular depres               Alternatively, the first embodiment may be realized by an
sion 244, the ring screw 256 to which the O-ring 254 has been      10   LED chip constituted by one LED (light emitting element),
attached is screwed into the circular depression 244 and fixed.         instead of the LED array chip 2. If such is the case, the
Thus, the positive and negative terminals 212 and 214 are               exposed portion 7 is formed so as to surround each LED in the
                                                                        step C1 of the manufacturing method.
respectively connected to the power Supply terminals 246 and            (First Modification Example of Second Embodiment)
248, so that the terminals 212 and 214 are electrically con        15      FIG. 14A is a plan view illustrating a white LED chip 2002
nected to the terminals 246 and 248 reliably. In addition, the          which is one type of a semiconductor light emitting device
substantially entire lower surface of the ceramics substrate            (hereinafter simply referred to as “an LED chip 2002), FIG.
202 is connected to the flat bottom surface of the circular             14B illustrates a cross-section, of the LED chip 2002 along a
depression 244. This enables heat generated in the LED mod              line FF shown in FIG. 14A, and FIG. 14C is a bottom plan
ule 200 to be effectively conducted to the lighting unit 240,           view illustrating the LED chip 2002. Here, FIG. 14A illus
thereby improving a cooling effect of the LED module 200.               trates the LED chip 2002 after removing a phosphor film 2008
Here, silicone grease may be applied to the lower Surface of            (shown in FIG. 14B and mentioned later). It should be noted
the ceramics substrate 202 and the bottom surface of the                that a reduced scale for each constituent is not uniform in any
circular depression 244 to further improve the heat conduc              of the drawings including FIGS. 14A, 14B and 140.
tion efficiency from the LED module 200 to the lighting unit       25      As shown in FIG. 14B, the LED chip 2002 is formed in
240.                                                                    such a manner that a multilayer epitaxial structure 2006 and
   When power is Supplied to this lighting apparatus 242 from           the phosphor film 2008 are formed on a high-resistive Si
a commercial power source, the LEDs 6 emit blue light in                substrate 2004 which is a base substrate (hereinafter referred
each LED array chip 2. Here, part of the blue light is con              to as “an Si substrate 2004) A main surface of the Sisubstrate
verted into yellow light by the phosphor within the phosphor       30   2004 is slightly larger than a main surface of the multilayer
film 48. The blue light and the yellow light mix together, to           epitaxial structure 2006. The multilayer epitaxial structure
                                                                        2006 is formed on one of the main Surfaces of the Si Substrate
generate white light. The white light is emitted through the            2004 with a space being retained along a periphery of the
lenses 204, 206 and 208.                                                Substrate 2004.
  When an electric current of 150 mA is applied to the LED         35      The multilayer epitaxial structure 2006 is made up of a
module 200, a total luminous flux of 800 lm, an on-axis                 p-AlGaN layer 2010 which is a conductive layer (having a
luminous intensity of 1500 ccd, and an emission spectrum                thickness of 200 nm), a InGaN/A1GaN MOW light emitting
shown in FIG. 13 are observed.                                          layer 2012 (having a thickness of 40 nm) and an n-AlGaN
  It should be noted that the first embodiment includes the             layer 2014 which is a conductive layer (having a thickness of
following modification examples.                                   40   2 um). The layer 2010 is the closest to the Si Substrate 2004,
   (1) According to the first embodiment, the removed multi             and then the layers 2012 and 2014 are formed in the stated
layer portion includes all of the layers from 108 to 118 com            order. The multilayer epitaxial structure 2006 has a diode
posing the multilayer epitaxial structure (see step C1 in FIG.          Structure.
4). However, the first embodiment is not limited to such. It is            The LED chip 2002 is a 500-um-square and has a thickness
acceptable as long as the removed multilayer portion includes      45   of 300 um (the Si substrate 2004 has a thickness of 100 um,
the layers from an outmost layer (the n-GaN contact layer               and the phosphor film 2008 has a thickness of 200 um with
118) to a conductive layer between the light emitting layer             respect to an upper main surface of the Sisubstrate 2004) The
114 and the SIC substrate 104 (then-GaN clad layer 112). As             multilayer epitaxial structure 2006 has the above-mentioned
long as this condition is satisfied, the phosphor film 48 can be        thickness and is a 420-um-square.
formed at a large thickness not only on the upper Surface of       50      A high-reflective Rh/Pt/Au electrode 2016 is formed on the
the multilayer epitaxial structure made up of the layers 108 to         entire lower main surface of the p-A1GaN layer 2010, which
118 but also on the side surfaces of the multilayer epitaxial           is opposite to a main Surface on which the light emitting layer
structure which is created by the removed multilayer portion.           2012 is formed, it should be noted that the multilayer epitaxial
As a result, unevenness of color can be reduced as described            structure 2006 and the high-reflective electrode 2016 are first
above.                                                             55   formed on a different sapphire substrate 2042 (shown in FIG.
   (2) According to the first embodiment, the SIC substrate             15 and mentioned later) using a wafer fabrication process,
104 is used as a base substrate on which the multilayer epi             and then transferred to the Si Substrate 2004.
taxial structure made up of the layers from the n-AlGaN                   A conductive film 2018 which is made of a conductive
buffer layer 108 to the p-GaN contact layer 118 are formed by           material is formed, at least, in an area corresponding to the
epitaxial growth. This is because the SIC substrate 104 has a      60   high-reflective electrode 2016 on an upper main surface of the
higher heat conductivity than copper and aluminum, and can              Si Substrate 2004. The conductive film 2018 is made of Ti/Pt/
efficiently conduct heat generated by the light emitting layer          Au, and connected to the high-reflective electrode 2016 by a
14 to the ceramics substrate 202 which is a printed-wiring              connection layer 2020 which is made of a conductive material
board and on which the LED array chips 2 are mounted. The               Such as Au?Sn.
SIC substrate 104 may be replaced with one of an AlN sub           65      A light extraction Surface of the multilayer epitaxial struc
strate, a GaN substrate, a BN substrate and an Si Substrate as          ture 2006 is an upper main surface of the n-AlGaN layer 2014,
they similarly have a high heat conductivity.                           which is opposite to a main surface to which the light emitting
         Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 69 of 83


                                                     US 8,692.285 B2
                             15                                                                        16
layer 2012 is connected. Here, depressions 2022 are formed             wavelength of 390 nm. The near-ultraviolet light from the
on the upper main surface of the layer 2014 to improve light           light emitting layer 2012 is, to a large extend, emitted from the
extraction efficiency. The depressions 2022 are formed in              n-AlGaN layer 2014 and absorbed in the phosphor film 2008.
Such a manner that a tantalum oxide (Ta2O5) film 2024                  The phosphor film 2008 converts the near-ultraviolet light
formed at an even thickness on the upper main Surface of the      5    into white light.
n-AlGaN layer 2014 is partially removed by etching. A Ti/Pt/              As mentioned earlier, while the multilayer epitaxial struc
Au electrode 2026 which is L-shaped is formed in an area on            ture 2006 only has a thickness of less than 3 um, the phosphor
the upper main surface of the n-AlGaN layer 2014.                      film 2008 has a comparatively large thickness of 200 um. In
   An insulating film 2028 made of silicon nitride is formed           addition, the phosphor film 2008 is also formed on the side
on the entire surface of each side surface of the multilayer      10
                                                                       surfaces of the multilayer epitaxial structure 2006. Here, the
epitaxial structure 2006 and in an area of the upper main              phosphor film 2008 is formed on and around the multilayer
surface of the multilayer epitaxial structure 2006 (so as to           epitaxial structure 2006 at a substantially even thickness.
frame the upper main Surface of the multilayer epitaxial struc         Accordingly, the LED chip 2002 can produce white light with
ture 2006).
   Ananode power supply terminal 2030 and a cathode power         15   little unevenness of color, which is caused by variance in
supply terminal 2032 which are made of Ti/Au are formed on             thickness of the phosphor film 2008.
a lower main surface of the Si substrate 2004 which is oppo               According to a first modification example of a second
site to a main Surface on which the multilayer epitaxial struc         embodiment, the high-reflective electrode 2016 is formed as
ture 2006 is formed.                                                   a p-electrode in the LED chip 2002. This significantly
   The conductive film 2018 has a portion which is not cov             improves light extraction efficiency of the multilayer epi
ered by the multilayer epitaxial structure 2006 (hereinafter           taxial structure 2006. The light extraction efficiency of the
referred to as an extended portion 2018A). The extended                multilayer epitaxial structure 2006 can be also improved by
portion 2018A is used to electrically connect the conductive           the depressions 2022 formed in the tantalum oxide film 2024
film 2018 to the anode power supply terminal 2030 by a                 on the upper main surface of the n-AlGaN layer 2014, which
through hole 2034 provided in the Si substrate 2004.              25   is the light extraction surface. Furthermore, the light reflec
   A wiring 2036 is connected at its one end to a corner               tive film 2040 improves the light extraction efficiency of the
portion 2026A of the L-shaped electrode 2026, and extends,             LED chip 2002.
from the corner portion 2025A, to a periphery of the upper                Furthermore, a sapphire substrate or the like is not pro
main surface of the n-AlGaN layer 2014 (the light extraction           vided on the light extraction side of the multilayer epitaxial
surface of the multilayer epitaxial structure 2006) and then      30   structure 2006 in the LED chip 2002. Accordingly, the LED
runs along a side Surface of the multilayer epitaxial structure        chip 2002 has much higher light extraction efficiency than an
2006, to reach the Sisubstrate 2004. The wiring 2036 is made           LED chip in which light emitted from a light emitting layer is
up of a Ti/Pt/Au film, and electrically insulated from the             emitted outside through a Sapphire Substrate or the like.
multilayer epitaxial structure 2006 by means of the insulating         According to the first modification example of the second
film 2028. The wiring 2036 is electrically connected at the       35   embodiment, the p-electrode (the high-reflective electrode
other end to the cathode power supply terminal 2032 by a               2016) is formed on the substantially entire surface of a p-type
through hole 2038 provided in the Si substrate 2004. Here, the         layer (the p-A1GaN layer 2010) which is difficult to be con
through holes 2034 and 2038 are each formed by filling a               figured to have a low resistance This enables an electric
through hole running in a thickness direction of the Si Sub            current to be evenly injected to the entire multilayer semicon
Strate 2004 with Pt.                                              40   ductor layer 2006, thereby making it possible that the entire
   The phosphor film 2008 covers the side surfaces and the             light emitting layer 2012 evenly emit light and that a lower
light extraction Surface of the multilayer epitaxial structure         operation Voltage is achieved.
2006 formed on the Si substrate 2004. The light extraction                To mount the LED chip 2002, the power supply terminals
Surface is the upper main Surface of the multilayer epitaxial          2030 and 2032 are directly connected to pads formed on a
structure 2006 which is opposite to a main surface to which       45   mounting Substrate as described later. Here, having the phos
the Sisubstrate 2004 is connected. The phosphor film 2008 is           phor film 2008, the LED chip 2002 can emit white light by
made of a light-transmitting resin Such as silicone in which           itself. This makes it possible to test the LED chip 2002 for its
particles of phosphors of four different colors and fine par           optical performance as described above before the LED chip
ticles of metal oxide such as SiO, are dispersed. Such phos            2002 is mounted. As a result, it can be prevented that a
phors include a blue phosphor which contains at least one of      50   finished product including the mounting board on which the
(Ba,Sr) MgAloO,7:Eu", (Ba, Sr, Ca,Mg)(PO4)Cl:Eu"                       LED chip 2002 has been mounted is rejected due to the
and the like, a green phosphor which contains at least one of          optical performance of the LED chip 2002. In this way, the
BaMgAlO4:Eu"Min", (Ba, Sr)SiO:Eu" and the like, a                      ratio of accepted finished products can be improved. In addi
yellow phosphor which contains, for example, (Sr, Ba)SiO:              tion, the LED chip 2002 relating to the first modification
Eu", and a red phosphor which contains at least one of            55   example of the second embodiment can be made Smaller,
LaOS:Eu", CaS:Eu, Sr. SiNs:Eu" and the like. Instead                   when compared with the above-mentioned conventional LED
of silicone, an epoxy resin or a polyimide resin may be used           chip which requires an auxiliary mounting Substrate in addi
as the light-transmitting resin. The phosphor film 2008 is             tion to a base Substrate that directly Supports a multilayer
formed on and around the multilayer epitaxial structure 2006           epitaxial structure.
at a substantially even thickness.                                60      Furthermore, the anode and cathode power Supply termi
   An Al light reflective film 2040 is formed between the              nals 2030 and 2032 are positioned below the multilayer epi
phosphor film 2008 and an area, on the Si substrate 2004, in           taxial structure 2006 in the LED chip 2002. Therefore, when
which the multilayer epitaxial structure 2006 is not formed.           the LED chip 2002 is mounted, no components that block
   When power is supplied to the LED chip 2002 described               light, Such as a bonding wire, exist on or above the light
above through the anode and cathode power Supply terminals        65   extraction surface of the multilayer epitaxial structure 2006.
2030 and 2032, the light emitting layer 2012 of the multilayer         Therefore, light emitted from the LED chip 2002 does not
epitaxial structure 2006 emits near-ultraviolet light having a         contain shadow.
         Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 70 of 83


                                                      US 8,692.285 B2
                           17                                                                          18
  The following part explains a manufacturing method for                ture 2006 completely, the sapphire substrate 2042 and the
the LED chip 2002 described above with reference to FIGS.               multilayer epitaxial structure 2006 are immersed into hydro
15 to 20. In FIGS. 15 to 20, a material to form each constituent        chloride or the like to dissolve the interface portion (step H2)
of the LED chip 2002 is identified by a five-digit number               It should be noted that the YAG laser third harmonic beam can
whose first digit is one. The last four digits of the five-digit        be replaced with a KrF excimer laser having a wavelength of
number represents a reference numeral identifying the corre             248 nm or a mercury emission line having a wavelength of
sponding constituent of the LED chip 2002.                              365 nm.
   Firstly, as shown in FIG. 15, an n-AlGaN layer 12014, an                The multilayer epitaxial structure 2006 is transferred from
InGaN/A1GaN MQW light emitting layer 12012, and a p-Al                  the sapphire substrate 2042 to the Si substrate 12004 by
GaN layer 12010 are formed by epitaxial growth on the              10   separating the sapphire substrate 2042 in the above-described
Sapphire Substrate 2042, which is a single-crystal Substrate, in        manner. This eliminates internal stress within the multilayer
the stated order using a MOCVD method (step A2) Here, the               epitaxial structure 2006 generated by a difference in lattice
sapphire substrate 2042 has a diameter of two inches and a              constant between the n-AlGaN layer 2014 and the sapphire
thickness of 300 Lum.                                                   substrate 2042. As a result, distortion of the multilayer epi
   After this, a mask is formed on a multilayer epitaxial struc    15   taxial structure 2006 can be reduced. Furthermore, instead of
ture 12006 composed of the layers 12014, 12012 and 12010,               the substrate 2004 supporting the multilayer epitaxial struc
and an unmasked area of the multilayer epitaxial structure              ture 2006 in the LED chip 2002, a substrate selected from
12006 is removed by dry etching to such a depth that the                more extensive options including a Substrate that has higher
sapphire substrate 2042 is exposed. Thus, multilayer epitaxial          heat dissipation (higher heat conductivity) than a substrate
structures 2006, each of which constitutes the LED chip 2002            used for epitaxial growth can be used as a base Substrate.
(shown in FIG. 14B), are formed on the sapphire substrate                  In the following step I2, a silicon nitride film is formed by
2042 (step B2).                                                         high-frequency sputtering or the like for insulation and Sur
   Subsequently, an Rh/Pt/Au film is formed by a technique              face protection, to form the insulating film 2028. Here, the
Such as an electron beam evaporation method, on the upper               silicon nitride film is formed on the upper main surface of the
main surface of each multilayer epitaxial structure 2006 (i.e.     25   multilayer epitaxial structure 2006 (the n-AlGaN layer 2014)
on the p-A1GaN layer 2010). Thus, the high-reflective elec              along its periphery, on the side Surfaces of the multilayer
trode 2016 is formed (step C2).                                         epitaxial structure 2006, and on the extended portion 2018A
   In parallel to the steps A2 to C2, steps D2 to E2 shown in           of the conductive film 2018.
FIG. 16 are conducted.                                                    After this, a Ti/Pt/Au film is applied, to form the electrode
  Holes 2044 and 2046 are created by dry etching in a high         30   2026 and the wiring 2036 (step J2) shown in FIG. 18 as one
resistive Si Substrate 12004 in a thickness direction of the            unit.
substrate 12004. The holes 2044 and 2046 are filled with Ptby              An Al film is applied, to form the light reflective film 2040
electroless deposition, to form the through holes 2034 and              (step K2).
2038 (step D2),                                                            After this, the tantrum oxide (Ta-Os) film 2024 is deposited
   After this, a Ti/Pt/Au film is applied in a predetermined       35   by Sputtering or the like on a part of the main Surface of the
area on an upper main surface of the Si substrate 12004, to             n-AlGaN layer 2014 which is not covered by the electrode
form the conductive film 2018. In addition, an Au/Sn film is            2026, the insulating film 2028 and the wiring 2036. Then, the
formed on a predetermined area on the conductive film 2018,             tantrum oxide film 2024 is partially removed by etching, to
to form the connection layer 2020 (step E2).                            form the depressions 2022 (step L2).
   Subsequently, the sapphire substrate 2042 is placed on the      40      Subsequently, a first macromolecule film 2048 is adhered
Si substrate 12004 so as that the high-reflective electrode             to afront main surface, of the Si Substrate 12004, on which the
2016 formed on the sapphire substrate 2042 is in contact with           multilayer epitaxial structure 2006 is formed, by means of a
the connection layer 2020 formed on the Si substrate 12004.             polyester adhesive layer (not shown in FIG. 19) (step M2).
Then, while being pressed together, the Sapphire Substrate              When heated, the adhesive layer foams and loses adhesivity.
2042 and the Si Substrate 12004 are heated until the connec        45     After this, a back main surface of the Si substrate 12004 is
tion layer 2020 reaches 300° C. (step F2). Thus, the high               polished so that the thickness of the Si substrate 12004
reflective electrode 2016 and the connection layer 2020 are             becomes 100 um (step N2). Thus, the through holes 2034 and
eutectic-bonded.                                                        2038 are exposed on the back main surface of the Si substrate
   After the high-reflective electrode 2016 and the connection          12004.
layer 2020 are bonded together, a step of separating the sap       50     Following this, a Ti/Au film is applied in a predetermined
phire substrate 2042 from the multilayer epitaxial structure            area on the back main surface of the Si substrate 12004, to
2006 is conducted (step G2) and shown in FIG. 17. In detail,            form the anode and cathode power supply terminals 2030 and
a YAG laser third harmonic beam LB having a wavelength of               2032 (step O2).
355 nm is irradiated to the sapphire substrate 2042 and the Si            The first macromolecule film 2048 that has been adhered to
substrate 12004 from a side of the sapphire substrate 2042 in      55   the front main surface of the Si substrate 12004 is then
Such a manner that the beam scans the entire Surface of the             removed. A second macromolecule film 2050 is adhered to
sapphire substrate 2042. The irradiated laser beam is not               the back main surface of the Si substrate 12004 as a dicing
absorbed by the sapphire substrate 2042, but only by an                 sheet (step P2) shown in FIG. 20.
interface between the sapphire substrate 2042 and the n-Al                 Lastly, after the phosphor film 2008 is formed by screen
GaN layer 2014. Here, heat is generated locally and breaks         60   printing (step Q2), the Si substrate 12004 is diced by a dicing
AlGaN bond around the interface. As a consequence, the                  blade (DB in FIG. 20) into individual LED chips 2002 (step
sapphire substrate 2042 is separated from the multilayer epi            R2). Thus, the LED chip 2002 is manufactured.
taxial structure 2006 in terms of crystal structure (step G2)           (Second Modification Example of Second Embodiment)
However, the sapphire substrate 2042 is still adhered to the              According to the first modification example of the second
multilayer epitaxial structure 2006 by means of a layer            65   embodiment, the anode and cathode power Supply terminals
including a metal Ga (a pyrolytic layer). To separate the               2030 and 2032 are formed on the back main surface of the Si
sapphire substrate 2042 from the multilayer epitaxial struc             substrate 2004, which is a base substrate, in the LED chip
         Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 71 of 83


                                                      US 8,692.285 B2
                             19                                                                       20
2002. In a white LED chip 2102 relating to a second modifi              ing film 2132 made of silicon nitride is formed on the side
cation example of the second embodiment, however, one                   surfaces of the multilayer epitaxial structure 2106 and on a
power Supply terminal (an anode power Supply terminal in the            part of an upper main Surface of the multilayer epitaxial
second modification example) is formed on a back main                   structure 2106 (so as to frame the upper main surface).
Surface of a base Substrate, and the other power Supply ter                As shown in FIG.21A, a rectangular cathode power Supply
minal (a cathode power Supply terminal in the second modi               terminal 2134 formed by a Ti/Pt/All film is provided on the
fication example) is formed on afront main Surface of the base          insulating film 2130.
substrate.                                                                 As shown in FIG. 21B, a side of the ITO transparent elec
   The LED chip 2102 is the same as the LED chip 2002, in               trode 2126 and a side of the cathode power supply terminal
terms of a composition and a thickness of each of layers           10   2134 are connected to each other by means of a wiring 2136
constituting a multilayer epitaxial structure, and a composi            that is formed along the side surface of the multilayer epi
tion of a phosphor film. However, the LED chip 2102 is                  taxial structure 2106. The wiring 2136 is formed by a Ti/Pt/Al
different from the LED chip 2002 interms of a construction of           film, and electrically insulated from the multilayer epitaxial
electrodes formed on both main surfaces of the multilayer               structure 2106 by the insulating film 2132.
epitaxial structure. In addition, the multilayer epitaxial struc   15      A light reflective film 2138 of a Ti/Pt/Al film is formed so
ture of the LED chip 2102 is formed on the base substrate in            as to surround the multilayer epitaxial structure 2106 on the
the same manner as the multilayer epitaxial structure 2006. In          insulating film 2130. The light reflective film 2138 is substan
detail, the multilayer epitaxial structure is first formed on a         tially U-shaped.
single-crystal substrate which is different from the base sub              The phosphor film 2108 covers the side surfaces of the
strate, and then transferred to the base substrate.                     multilayer epitaxial structure 2106 and a main surface (a light
   FIG. 21A is a plan view illustrating the LED chip 2102               extraction surface) of the multilayer epitaxial structure 2106
relating to the second modification example of the second               which is opposite to a main surface to which the SiC substrate
embodiment, and FIG. 21B illustrates a cross-section of the             2104 is connected. As shown in FIG. 21B, a large portion of
LED chip 2102 along a line GG shown in FIG.21A, FIG.21A                 the cathode power supply terminal 2134 is not covered by the
shows the LED chip 2102 after removing a phosphor film             25   phosphor film 2108.
2108 (shown in FIG.21B).                                                   When power is supplied to the LED chip 2102 described
   As shown in FIGS. 21A and 21B, the LED chip 2102 is                  above through the anode and cathode power Supply terminals
formed in Such a manner that a multilayer epitaxial structure           2124 and 2134, the light emitting layer 2112 in the multilayer
2106 and the phosphor film 2108 are formed on an n-type SIC             epitaxial structure 2106 emits near-ultraviolet light having a
substrate 2104, which is a base substrate (hereinafter referred    30   wavelength of 390 nm.
to as “an SiC substrate 2104). A main surface of the SiC                   In the LED chip 2102 relating to the second modification
substrate 2104 is slightly larger than a main surface of the            example of the second embodiment, the multilayer epitaxial
multilayer epitaxial structure 2106. The multilayer epitaxial           structure 2106 is positioned between mirror structures, i.e. the
structure 2106 is provided on one of the main surfaces of the           multilayer dielectric films 2116 and 2128. The mirror struc
SIC substrate 2104 with a space being retained along a             35   ture closer to the p-A1GaN layer 2110 has a reflectance of
periphery of the substrate 2104.                                        99% or over, and the mirror structure closer to the n-AlGaN
   The multilayer epitaxial structure 2106 is made up of a              layer 2114 has a reflectance of 90% or over. Thus, a resonant
p-AlGaN layer 2110, an InGaN/AlGaN MQW light emitting                   LED structure is formed. The near-ultraviolet light having a
layer 2112, and ann-AlGaN layer 2114. The layer 2110 is the             wavelength of 390 nm emitted from the light emitting layer
closest to the SiC Substrate 2104, and then the layers 2112        40   2112 is emitted through the multilayer dielectric film 2128,
and 2114 are formed in the stated order. Thus, the multilayer           which is the mirror structure closer to then-AlGaN layer 2114
epitaxial structure 2106 has a diode structure.                         and has a lower reflectance, and absorbed by the phosphor
   A multilayer dielectric film 2116 made of SiO/Ta-Os and              film 2108. The phosphor film 2108 converts the near-ultra
a high-reflective electrode 2118 made of Rh/Pt/Au are formed            violet light into white light.
on a back main surface of the p-A1GaN layer 2110. The              45      Having a resonant LED structure, the LED chip 2102 relat
multilayer dielectric film 2116 is formed by partially remov            ing to the second modification example of the second embodi
ing a sheet-like multilayer dielectric film by etching with a           ment has a better light extraction efficiency in a direction
predetermined pattern. The p-AlGaN layer 2110 is electri                perpendicular to the light emitting layer 2112. Generally
cally connected to the high-reflective electrode 2118 in areas          speaking, if the thickness of the p-A1GaN layer 2110 and that
which are not covered by the multilayer dielectric film 2116.      50   of the n-AlGaN layer 2114 are reduced, an electric current is
A conductive film 2120 is formed on an upper main surface of            likely to expand in a horizontal direction unevenly, This may
the SiC substrate 2104 so as to correspond to the high-reflec           cause light to be emitted unevenly from the light emitting
tive electrode 2118. The conductive film 2120 is made of                layer 2112. The uneven light emission becomes more notable
Ti/Pt/Au, and is connected to the high-reflective electrode             as a light emission area becomes large. According to the
2118 by a connection layer 2122 which is made of a conduc          55   second modification example of the second embodiment,
tive material Such as Au?Sn. A Ti/Au anode power Supply                 power is supplied to the p-AlGaN layer 2110 through the
terminal 2124 is formed on the entire back main surface of the          high-reflective electrode 2118. Here, the electrode 2118 is
SiC substrate 2104. Thus, the high-reflective electrode 2118            formed on the substantially entire surface of the p-AlGaN
is electrically connected to the anode power Supply terminal            layer 2110 since the multilayer dielectric film 2116 is formed
2124 by means of the connection layer 2122, the conductive         60   by partially etching a sheet-like multilayer dielectric film.
film 2120 and the SIC Substrate 2104.                                   Furthermore, power is supplied to the n-AlGaN layer 2114
  An ITO transparent electrode 2126 and an SiO/Ta-Os                    through the ITO transparent electrode 2126. Here, the elec
multilayer dielectric film 2128 are formed in this order on an          trode 2126 is formed on the entire main surface of the n-Al
upper main surface of the n-AlGaN layer 2114.                           GaN layer 2114. Thus, an electric current can be evenly
  An SiO insulating film 2130 is formed on an area, on the         65   injected to the entire light emitting layer 2112. This enables
upper main surface of the SiC substrate 2104, in which the              the entire light emitting layer 2112 evenly emit light, with it
multilayer epitaxial structure 2106 is not formed. An insulat           being possible to achieve a lower operation Voltage. In addi
         Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 72 of 83


                                                       US 8,692.285 B2
                               21                                                                        22
tion, since the LED chip 2102 does not include an insulating             removed by etching to such a depth that the p-A1GaN layer
Substrate such as a Sapphire Substrate, an ability to withstand          2110 is exposed, to form the multilayer dielectric film 2116
static electricity is improved.                                          (step C3) On the multilayer dielectric film 2116, an Rh/Pt/Au
   To mount the LED chip 2102, the anode power supply                    film is applied by a technique Such as an electron beam
terminal 2124 is directly connected to a pad formed on a                 evaporation method. Thus, the high-reflective electrode 2118
mounting Substrate, and the cathode power Supply terminal                is formed (step D3).
2134 is connected to another pad by a bonding wire. The                     In parallel to the steps A3 to D3, a step E3 shown in FIG. 23
second modification example of the second embodiment can                 is conducted.
achieve the same effects as the first modification example. In              After an SiO, film is formed on one of main surfaces of an
detail, having the phosphor film 2108, the LED chip 2102 can        10   n-type SiC substrate 12104 so as to cover the entire surface,
emit white light by itself. This makes it possible to test the           an area of the SiO film in which the conductive film 2120 is
LED chip 2102 for its optical performance as described above             to be formed is removed. Thus, the insulating film 2130 is
before the LED chip 2102 is mounted. As a result, it can be              formed 2120. After this, a Ti/Pt/Au film is applied in the
prevented that a finished product including the mounting                 SiO-film removed area, to form the conductive film 2120. On
board on which the LED chip 2102 is mounted is rejected due         15   the conductive film 2120, an Au?Sn film 12122 is formed (step
to the optical performance of the LED chip 2102. In this way,            E3).
the ratio of accepted finished products can be improved. In                 After this, the sapphire substrate 2140 is placed on the SiC
addition, the LED chip 2102 relating to the second modifica              substrate 12104 so as that the high-reflective electrode 2118
tion example of the second embodiment can be made Smaller,               formed on the sapphire substrate 2140 is in contact with the
when compared with the above-mentioned conventional LED                  Au/Sn film 12122 formed on the SiC substrate 12104. Then,
chip which requires an auxiliary mounting Substrate in addi              while being pressed together, the sapphire substrate 2140 and
tion to a base Substrate that directly Supports a multilayer             the SiC Substrate 12104 are heated until the Au/Sn film 12122
epitaxial structure.                                                     reaches 300°C. (step F3), Thus, the high-reflective electrode
   In the LED chip 2102, the anode power supply terminal                 2118 and the Au?Sn film 12122 are eutectic-bonded. Conse
2124 is formed on the back main surface of the SIC substrate        25   quently, since the Au?Sn film 12122 is processed to be the
2104, and the cathode power supply terminal 2134 is formed               connection layer 2122, the high-reflective electrode 2118 and
on the upper main surface of the SIC substrate 2104. Which is            the conductive film 2120 are physically and electrically con
to say, the both anode and cathode power Supply terminals                nected together.
2124 and 2134 are positioned closer to the SIC substrate 2104               After the high-reflective electrode 2118 and the connection
than the light extraction surface of the multilayer epitaxial       30   layer 2122 are bonded together, steps G3 and H3 (shown in
structure 2106. The anode power supply terminal 2124 is                  FIG. 24) are conducted to separate the sapphire substrate
electrically connected to a p-electrode (the high-reflective             2140 from the multilayer epitaxial structure 2106. The steps
electrode 2118) by the SIC substrate 2104. The cathode                   G3 and H3 are the same as the steps G2 and H2 (shown in FIG.
power Supply terminal 2134 is connected to an n-electrode                17) described in the first modification example of the second
(the ITO transparent electrode 2126) by the wiring 2136 that        35   embodiment, and the not repeatedly explained here.
extends from the ITO transparent electrode 2126 towards the                 In the steps G3 and H3, the sapphire substrate 2140 is
side surface of the n-AlGaN layer 2114. When the LED chip                separated, and the multilayer epitaxial structure 2106 and the
2102 is mounted, no components that block light, Such as a               like are transferred from the sapphire substrate 2140 to the
bonding wire, exist on or above the light extraction Surface of          SiC substrate 12104. In the next step I3, an upper main sur
the multilayer epitaxial structure 2106. Therefore, light emit      40   face of the n-AlGaN layer 2114 which is opposite to a lower
ted from the LED chip 2102 does not contain shadow.                      main Surface to which the light emitting layer 2112 is con
   The following part explains a manufacturing method for                nected is flattened using a mechanical or a chemical process.
the LED chip 2102 described above, with reference to FIGS.               After this, an ITO film is applied on the upper main surface of
22 to 27. In FIGS. 22 to 27, a material to form each constituent         the n-AlGaN layer 2114 by sputtering or the like, to form the
of the LED chip 2102 is identified by a five-digit number           45   ITO transparent electrode 2126.
whose first digit is one. The last four digits of the five-digit            On the ITO transparent electrode 2126, as shown in FIG.
number represents a reference numeral identifying the corre              26, the multilayer dielectric film 2128 is formed by sputtering
sponding constituent of the LED chip 2102.                               or the like (step J3).
   Firstly, as shown in FIG. 22, an n-AlGaN layer 12114, an                 The insulating film 2132 is formed by applying a silicon
InGaN/A1GaN MQW light emitting layer 12112, and a p-Al              50   nitride film by sputtering or the like (step K3).
GaN layer 12110 are formed by epitaxial growth on a sap                     After this, a Ti/Pt/A1 film is deposited in predetermined
phire substrate 2140, which is a single-crystal substrate, in the        areas on the resulting surface after the step K3, to form the
stated order using MOCVD method (step A3). Here, the                     cathode power supply terminal 2134, the wiring 2136, and the
sapphire substrate 2140 has a diameter of two inches and a               light reflective film 2136 simultaneously (step L3).
thickness of 300 Lum.                                               55      Subsequently, a first macromolecule film 2142 is adhered
   After this, a mask is formed on a multilayer epitaxial struc          to a front main surface, of the SiC substrate 12104, on which
ture 12106 composed of the layers 12114, 12112 and 12110,                the multilayer epitaxial structure 2106 is formed, similarly to
and an unmasked are of the multilayer epitaxial structure                the first modification example of the second embodiment
12106 is removed by dry etching to such a depth that the                 (step M3), shown in FIG. 26.
sapphire substrate 2140 is exposed. Thus, multilayer epitaxial      60     After this, a back main surface of the SiC substrate 12104
structures 2106, each of which constitutes the LED chip 2102             is polished so that the thickness of the SIC substrate 12104
(shown in FIG. 21B) are formed on the sapphire substrate                 becomes 100 um. A Ti/Au film 12124 is then applied on the
2140 (step B3).                                                          back main surface of the SIC substrate 12104, to form the
   Subsequently, an SiO/Ta-Os multilayer dielectric film is              anode power supply terminal 2124 (shown in FIG.21B) (step
formed on an upper main Surface of each multilayer epitaxial        65   N3).
structure 2106 (the p-AlGaN layer 2110) by RF sputtering or                The first macromolecule film 2142 that has been adhered to
the like. The SiO/Ta-Os multilayer dielectric film is partially          the front main surface of the SiC substrate 12104 is then
         Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 73 of 83


                                                     US 8,692.285 B2
                             23                                                                      24
removed. A second macromolecule film 2144 is adhered to                LED DOS is connected to an n-electrode 2226 of the LED
the back main surface of the SiC substrate 12104 as a dicing           D06 by a bridging wire 2234B. In the same manner, the LEDs
sheet (step O3) shown in FIG. 27.                                      D01, 02 and 03 are connected in series in this order, and the
   Lastly, after the phosphor film 2108 is formed by screen            LEDs D07, 08 and 09 are connected in series in this order.
printing (step P3), the SIC substrate 12104 is diced by a                 A Ti/Pt/Alcathode power supply terminal 2230 is formed
dicing blade (DB in FIG. 27) into individual LED chips 2102            in a left-half area of the upper main surface of the AlN sub
(step Q3). Thus, the LED chip 2102 is manufactured.                    strate 2204, and a Ti/Pt/Alanode power supply terminal 2232
(Third Modification Example of Second Embodiment)                      is formed in a right-half area.
   FIG. 28A is a plan view illustrating a white LED array chip            An n-electrode 2226 of the LED D04 is electrically con
2202 which is one type of a semiconductor light emitting          10   nected to the cathode power supply terminal 2230 by a wiring
device (hereinafter referred to as “an LED array chip 2202'),          2236A. In the same manner, n-electrodes 2226 of the LEDs
FIG. 28B illustrates a cross-section of the LED array chip             D01 and D07 are connected to the cathode power supply
2202 along a line HH shown in FIG. 28A, and FIG. 28C                   terminal 2230. Thus, the n-electrodes 2226 of the LEDs D01,
illustrates how LEDs are connected in the LED array chip               D04 and D07 are electrically connected in parallel.
2202. FIG. 28A shows the LED array chip 2202 after remov          15     A conductive film 2218 of the LED DOG extends so as to
ing a phosphor film 2208 (shown in FIG. 28B and mentioned              overlap the anode power supply terminal 2232 and to be
later) A cross-section along each of a line II and a line JJ           connected to the anode power supply terminal 2232 at the
shown in FIG. 28A is the same as the cross-section shown in            overlap. In the same manner, conductive films 2218 of the
FIG. 28B.                                                              LEDs D03 and D09 are connected to the anode power supply
   The LED array chip 2202 is formed in such a manner that             terminal 2232. Thus, the p-electrodes 2216 of the LEDs D03,
nine LED D01 to D09 are arranged in a matrix of 3x3 as                 D06 and D09 are electrically connected in parallel.
shown in FIG. 28A. The LED array chip 2202 is a square                    As seen from the above description, the cathode and anode
approximately 1.2 mm on a side. The LEDs D01 to D09 each               power supply terminals 2230 and 2232 also function as a
have the same construction as the LED chip 2002 relating to            wiring to connect, in parallel, the groups of the LEDs that are
the first modification example of the second embodiment,          25   connected in series. The cathode and anode power Supply
except for a pattern of depressions formed in order to improve         terminals 2230 and 2232 cover a major part of an area, on the
light extraction efficiency and a construction of an n-elec            upper main surface of the AlN substrate 2204, in which the
trode. The LEDs D01 to D09 are connected in series-parallel            multilayer epitaxial structures 2206 are not formed, and also
in the LED array chip 2202 as shown in FIG. 28C. in detail,            function as a light-reflective film.
the LEDs D01 to D09 are divided into groups each of which         30     As described above, the nine LEDs D01 to D09 are con
has three LEDs connected in series in a row direction, and the         nected in series-parallel and arranged in a matrix on the AlN
groups are connected in parallel. It is mentioned later how            substrate 2204 so that a space is left along edges of the AIN
adjacent LEDs are connected to each other in the LED array             substrate 2204. The phosphor film 2208 covers side surfaces
chip 2202.                                                             and the light extraction surface of each of the LEDs D01 to
   As shown in FIG. 28B, the LED array chip 2202 includes         35   D09 (the multilayer epitaxial structures 2206) formed on the
an AlN substrate 2204 as a base substrate to support a multi           AlN substrate 2204. Here, the phosphor film 2208 may have
layer epitaxial structure 2206.                                        the same composition as the phosphor film 2008 relating to
   The multilayer epitaxial structure 2206 constituting each           the first modification example of the second embodiment.
of the LEDs D01 to D09 is made up of a p-AlGaN layer 2210,               A Ti/Au film 2238 is formed on a back main surface of the
an InCaN/A1GaN MOW light emitting layer 2212, and an              40   AIN Substrate 2204.
n-AlGaN layer 2214 as in the LED chip 2002 relating to the                When power is supplied to the LED array chip 2202
first modification example of the second embodiment shown              described above through the cathode and anode power Supply
in FIG.14B. The layer 2210 is the closest to the AIN substrate         terminals 2230 and 2232, the light emitting layer 2212 of each
2204, and then the layers 2212 and 2214 are formed in the              of the LEDs D01 to D09 emits near-ultraviolet light having a
stated order. On a lower main surface of the p-A1GaN layer        45   wavelength of 390 nm. The near-ultraviolet light emitted
2210, an Rh/Pt/Aup-electrode 2216, which is a high-reflec              from the light emitting layer 2212 is, to a large extent, emitted
tive electrode, is formed. On an upper main surface of the AlN         from the n-AlGaN layer 2214 and absorbed by the phosphor
substrate 2204, a Ti/Pt/Au conductive film 2218 is formed.             film 2208. The phosphor film 2208 converts the near-ultra
The conductive film 2218 and the p-electrode 2216 are physi            violet light into white light.
cally and electrically connected to each other by means of an     50      In the LED array chip 2202, the p-electrode 2216 is formed
Au/Sn connection layer 2220. An upper main surface of the              as a high-reflective electrode, and the depressions 2222 are
n-AlGaN layer 2214 (i.e. a light extraction surface of the             formed on the upper main surface of the n-AlGaN layer 2214
multilayer epitaxial structure 2206) is made uneven, to have           (the light extraction Surface). These constructions contribute
depressions 2222. This is aimed at improving light extraction          to significantly improve the light extraction efficiency of the
efficiency.                                                       55   multilayer epitaxial structure 2206. The cathode and anode
   A Ti/Pt/All n-electrode 2226 is formed along one side of the        power supply terminals 2230 and 2232 function as a light
upper main surface of the n-AlGaN layer 2214 of each mul               reflective film. This construction contributes to improve light
tilayer epitaxial structure 2206. An insulating film 2228 made         extraction efficiency of the LED array chip 2202.
of silicon nitride is formed so as to cover side surfaces and a           To mount the LED array chip 2202, the Ti/Au film 2238 is
part of an upper main Surface of the multilayer epitaxial         60   directly connected to a pad formed on a mounting Substrate.
Structure 2206.                                                        The cathode power supply terminal 2230 and the anode
  The following part describes how the LEDs D04 to D06 are             power Supply terminals 2232 are each connected to a power
connected in series.                                                   Supply pad formed on the mounting Substrate by wire bond
  The LEDs 04, 05 and 06 are connected in series in this               1ng.
order in the following manner. A conductive film 2218 of the      65      Here, since the LED array chip 2202 includes the phosphor
LED D04 is connected to an n-electrode 2226 of the LED                 film 2208, the LED array chip 2202 can emit white light by
DOS by a bridging wire 2234A. A conductive film 2218 of the            itself. This and other features of the LED array chip 2202
         Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 74 of 83


                                                       US 8,692.285 B2
                             25                                                                          26
produce the same effects as the first and second modification               After this, anisotropic etching is conducted, using KOH
examples of the second embodiment.                                       Solution or the like, to an area of the upper main Surface of the
  The following part describes a manufacturing method for                n-AlGaN layer 2214 in which the insulating film 2228 is not
the LED array chip 2202 described above, with reference to               formed. Thus, the depressions 2222 are formed (step I4).
FIGS. 29 to 32. In FIGS. 29 to 32, a material to form each                  Subsequently in FIG. 32, a Ti/Pt/A1 film is applied in pre
constituent of the LED array chip 2202 is identified by a                determined areas on the resulting Surface after the step I4, to
five-digit number whose first digit is one. The last four digits         form the n-electrode 2226, the bridging wire 2234, the wiring
of the five-digit number represents a reference numeral iden             2236, and the cathode and anode power Supply terminals
tifying the corresponding constituent of the LED chip 2202.              2230 and 2232 simultaneously (step J4).
   Firstly, as shown in FIG. 29, an n-AlGaN layer 12214, an         10      After the phosphor film 2208 is formed by screen printing
InGaN/A1GaN MQW light emitting layer 12212, and a p-Al                   (step K4), a macromolecule film 2242 is adhered to the back
GaN layer 12210 are formed by epitaxial growth on a sap                  main surface of the AlN substrate 12204 as a dicing sheet.
phire substrate 2240, which is a single-crystal substrate, in the        Lastly, the AIN substrate 12204 is diced by a dicing blade (DB
stated order using a MOCVD method (step A4). Here, the                   in FIG. 32) into individual LED array chips 2202 (step L4).
sapphire substrate 2240 has a diameter of two inches and a          15   Thus, the LED array chip 2202 is manufactured.
thickness of 300 Lum.                                                       According to the third modification example of the second
   After this, a mask is formed on a multilayer epitaxial struc          embodiment, the LED array chip 2202 includes the nine
ture 12206 composed of the layers 12214, 12212 and 12210,                LEDs D01 to D9 (light emitting elements), and is a square
and an unmasked area of the multilayer epitaxial structure               approximately 1.2 mm on a side. However, the third modifi
12206 is removed by dry etching to such a depth that the                 cation example of the second embodiment is not limited to
sapphire substrate 2240 is exposed. Thus, multilayer epitaxial           such. The LED array chip 2202 may include any number of
structures 2206, which constitute the LED array chip 2202                LEDs (light emitting elements).
(shown in FIG. 28B), are formed on the sapphire substrate                (Fourth Modification Example of Second Embodiment)
2240 (step B4).                                                             FIG.33 is an external perspective view illustrating a white
   Subsequently, an Rh/Pt/Au film is formed by a technique          25   LED module 2300 including LED chips 2002 relating to the
Such as an electron beam evaporation method, on the upper                first modification example of the second embodiment (shown
main surface of each multilayer epitaxial structure 2206 (i.e.           in FIG. 14B). This LED module 2300 is attached to a lighting
the p-AlGaN layer 2210). Thus, the p-electrode 2216 is                   unit 2332 (mentioned later and shown in FIGS. 36A and
formed (step C4).                                                        36B).
   In parallel to the steps A4 to C4 in FIG. 29, a step D4 shown    30     The LED module 2300 includes a ceramics Substrate 2302
in FIG. 30 is conducted.                                                 that is in a shape of a circle having a diameter of 5 cm and is
   In the step D4 shown in FIG. 30, a Ti/Pt/Au film is applied           made of AlN and 217 resin lenses 2304. A guiding depression
in a predetermined area on an upper main Surface of an AlN               2306 used to attach the LED module 2300 to the lighting unit
substrate 12204, to form the conductive film 2218. An Au?Sn              2332 and terminals 2306 and 2310 to receive a power supply
film 12220 is applied on part of the conductive film 2218, to       35   from the lighting unit 2332 are provided in the ceramics
form the connection layer 2220. A Ti/Au film 12238 is plated             Substrate 2302.
on the entire back main surface of the AlN substrate 12204.                FIG.34A is a plan view illustrating the LED module 2300.
   After this, the sapphire substrate 2240 is placed on the AIN          FIG. 34B illustrates a cross-section of the LED module 2300
substrate 12204 so as that the p-electrode 2216 formed on the            along a line KK shown in FIG. 34A, and FIG. 34C is an
sapphire substrate 2240 is in contact with the Au/Sn film           40   enlargement view illustrating a chip mounted area shown in
12220 formed on the AIN substrate 12204. Then, while being               FIG 34B.
pressed together, the sapphire substrate 2240 and the AlN                  As shown in FIG. 34C, a gold plating 2312 is applied to a
substrate 12204 are heated until the AufSn film 12220 reaches            back main surface of the ceramics substrate 2302 for improv
approximately 300° C. (step E4). Thus, the p-electrode 2216              ing heat dissipation.
and the Au/Sn film 12220 are eutectic-bonded together. Since        45     The LED chip 2002 is mounted at a location, on an upper
the Au/Sn film 12220 is processed to be the connection layer             surface of the ceramics substrate 2302, corresponding to a
2220, the p-electrode 2216 and the conductive film 2218 are              center of each of the lenses 2304 having a shape of a circle as
physically and electrically connected together.                          shown in FIG.34A. In total, 217 LED chips 2002 are mounted
   After the p-electrode 2216 and the conductive film 2218               on the ceramics substrate 2302.
are bonded together by the connection layer 2220, steps F4          50     The ceramics substrate 2302 is constituted by two ceramics
and G4 (shown in FIGS.30 and 31) are conducted to separate               substrates 2314 and 2316 each of which is 0.5 mm in thick
the sapphire substrate 2240 from the multilayer epitaxial                ness and mainly made of AlN. Other than AlN, the ceramics
structure 2206. The steps F4 and G4 are the same as the steps            substrate 2314 and 2316 can be made of Al-O, BN, MgO,
G2 and H2 (shown in FIG. 17) described in the first modifi               ZnO, SiC or diamond.
cation example of the second embodiment, and therefore not          55     The LED chips 2002 are mounted on the lower ceramics
repeatedly explained here.                                               substrate 2316. Taper through holes 2318 are provided in the
   After the sapphire substrate 2240 is separated and the mul            upper ceramics Substrate 2314, so as to create spaces for
tilayer epitaxial structure 2206 and the like are transferred            mounting the LED chips 2002.
from the sapphire substrate 2240 to the AlN substrate 12204                A cathode pad 2320 and an anode pad 2322 (shown in FIG.
as describe above, a step H4 (shown in FIG.31) is conducted.        60   35B) are provided at the location, on an upper surface of the
In the step H4, a silicon nitride film is formed by high                 ceramics substrate 2316, where each LED chip 2002 is to be
frequency sputtering or the like for insulation and Surface              mounted. Each of the cathode pad 2320 and the anode pad
protection, to form the insulating film 2228. Here, the silicon          2322 is made up of Au plating applied on copper (Cu). Here,
nitride film is formed along a periphery of the upper main               the cathode power supply terminal 2032 and the anode power
surface of the multilayer epitaxial structure 2206 (the n-Al        65   supply terminal 2030 of the LED chip 2002 (shown in FIG.
GaN layer 2214), and on the side surfaces of the multilayer              14B) are respectively connected to the cathode pad 2320 and
epitaxial structure 2206.                                                the anode pad 2322 on which PbSn solder has been formed.
         Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 75 of 83


                                                      US 8,692.285 B2
                             27                                                                    28
  A step of forming the PbSn solder on the cathode pad 2320               The following part describes a construction to attach the
and the anode pad 2322 can be omitted, if AuSn solder is                LED module 2300 to the lighting unit 2332, with reference to
plated beforehand on the cathode power supply terminal 2032             FIG. 37.
and the anode power supply terminal 2030. After all of the                The lighting unit 2332 has a circular depression 2336 in
LED chips 2002 are mounted on pairs of the cathode pad 2320             which the LED module 2300 is to be fitted. Abottom Surface
and the anode pad 2322, the ceramics substrate 2302 is heated           of the circular depression 2336 is flat. An internal thread (not
through a reflow furnace to a temperature equal to a melting            shown in FIG. 37) is created, in the vicinity of an open end of
point of the solder. Thus, the 217 LED chips 2002 can be                the circular depression 2336, on an inside wall of the circular
simultaneously connected to the ceramics substrate 2302.           10
                                                                        depression 2336. Flexible power supply terminals 2338 and
This reflow soldering process can be conducted if a shape of            2340 and a guiding protrusion 2342 protrude from the inside
each of the cathode pad 2320 and the anode pad 2322, an                 wall of the circular depression 2336, between the internal
amount of the applied solder, and a shape of the anode power            thread and the bottom surface of the circular depression 2336.
supply terminal 2030 and the cathode power supply terminal              The power supply terminals 2338 and 2340 are respectively
2032 are optimized. Here, a silver paste or a bump may be          15   positive and negative.
used instead of the solder.                                                An O-ring 2344 made of silicon rubber and a ring screw
   Before being mounted, the LED chips 2002 have been                   2346 are used to attach the LED module 2300 to the lighting
tested for their optical performance. Such as unevenness of             unit 2332. The ring screw 2346 has a shape of a ring that has
color and a color temperature, and have passed the test.                a Substantially rectangular cross-section. An external thread
According to the fourth modification example of the second              (not shown in FIG. 37) is created on an outer surface of the
embodiment, the LED chip 2002 includes the phosphor film                ring screw 2346, and a depression 2346A is provided.
2008, and can emit white light by itself. As described above,              The following part describes a procedure of attaching the
this makes it possible to test the LED chip 2002 for its optical        LED module 2300 to the lighting unit 2332.
performance before mounting. Consequently, it can be pre                  To start with, the LED module 2300 is fitted in the circular
vented that the LED module 2300 including the LED chips            25   depression 2336 in the following manner. The ceramics sub
2002 is rejected due to poor optical performance of the LED             strate 2302 of the LED module 2300 is positioned between
chips 2002. Consequently, the ratio of accepted finished prod           the bottom surface of the circular depression 2336 and the
ucts (LED modules 2300) is improved.                                    power supply terminals 2338 and 2340. The guiding protru
  An aluminum reflection film 2324 is formed on a wall of
                                                                   30
                                                                        sion 2342 is fitted in the guiding depression 2306, so as to
each through hole 2318 provided in the upper ceramics sub               align the positive terminal 2308 and the negative terminal
strate 2314 and on an upper surface of the ceramics substrate           2310 with the power supply terminal 2338 and the power
2314 as shown in FIG. 34C.                                              supply terminal 2340 respectively.
  After mounted on the ceramics substrate 2316, the LED                    After the LED module 2300 is fitted in the circular depres
chips 2002 are covered by a first resin (e.g. a silicone resin     35   sion 2336, the ring screw 2346 to which the O-ring 2344 has
2326). Subsequently, the lenses 2304 are formed by injection            been attached is screwed into the circular depression 2336
molding with use of a second resin (e.g. an epoxy resin 2328).          and fixed. Thus, the positive and negative terminals 2300 and
   The 217 LED chips 2002 are connected in series-parallel              2310 are respectively connected to the power supply termi
by a wiring pattern 2330 (shown in FIG. 35A) formed on the              nals 2338 and 2340, so that the terminals 2308 and 2310 are
upper main surface of the ceramics substrate 2316.                 40   electrically connected to the terminals 2338 and 2340 reli
   FIG.35A is a plan view illustrating the LED module 2300              ably. In addition, the substantially entire lower surface of the
after removing the lenses 2304 and the upper ceramics sub               ceramics substrate 2302 is connected to the flat bottom sur
strate 2314. As describe above, the anode pad 2322 and the              face of the circular depression 2336. This enables heat gen
cathode pad 2320 (shown in FIG. 35B) are provided at the                erated in the LED module 2300 to be effectively conducted to
location, on the upper main Surface of the ceramics Substrate      45   the lighting unit 2332, thereby improving a cooling effect of
2316, where each LED chip 2002 is to be mounted.                        the LED module 2300. Here, silicone grease may be applied
   The anode pads 2322 and the cathode pads 2320 are con                to the lower surface of the ceramics substrate 2302 and the
nected by the wiring pattern 2330 in such a manner that 31              bottom surface of the circular depression 2336 to further
LED chips 2002 are connected in series and seven groups of              improve the heat conduction efficiency from the LED module
the 31 LED chips 2002 are connected in parallel. The wiring        50   2300 to the lighting unit 2332.
pattern 2330 is connected at one end to the positive terminal             When power is supplied to this lighting apparatus 2334
2308 (shown in FIG. 34A) by a through hole (not shown in                from a commercial power source, each LED chip 2002 emits
FIG. 35A), and connected at the other end to the negative               white light in the manner described above. The white light is
terminal 2310 (shown in FIG. 34A) by another through hole               emitted through the lenses 2304.
(not shown in FIG.35A).                                            55     When an electric current of 1 A is applied to the LED
  The LED module 2300 described above is attached to the                module 2300, a total luminous flux of 4,000 lm, an on-axis
lighting unit 2332. The LED module 2300 and the lighting                luminous intensity of 10,000 ccd, and an emission spectrum
unit 2332 constitute a lighting apparatus 2334.                         shown in FIG.38 are observed.
   FIG. 36A is a schematic perspective view illustrating the               In the above description of the second embodiment, semi
lighting apparatus 2334, and FIG. 34B is a bottom plan view        60   conductor light emitting devices relating to the first to third
illustrating the lighting apparatus 2334.                               modification examples of the second embodiment are, as an
   The lighting unit 2332 is, for example, fixed on a ceiling of        example, used for lighting, such as a lighting module and
a room. The lighting unit 2332 includes a power Supply circuit          lighting apparatus. However, the semiconductor light emit
(not shown in FIGS. 36A and 36B) that converts alternating              ting devices relating to the second embodiment may be also
current power (e.g. 100 V, 50/60 Hz) supplied from a com           65   used for display, to be specific, as a light Source in a display
mercial power Source into direct-current power required for             element. Such a display element includes a Surface mounting
driving the LED module 2300.                                            device (SMD) LED which is formed in such a manner that a
         Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 76 of 83


                                                      US 8,692.285 B2
                           29                                                                         30
semiconductor light emitting device (e.g. an LED chip) is                 The concentrical division grooves 3010 and 3011 are
mounted on a ceramics Substrate and sealed by a transparent             respectively positioned so that a light emitting layer of each of
epoxy resin.                                                            the LEDs D1 to D36 has the substantially same area. This is
  For example, a single SMD LED may be used by itself. In               achieved when the ratio of L01:L02:L03 (lengths L01, L02
this case, an SMD LED is mounted on a remote controller for             and L03 are shown in FIG. 40) is 1:V2:V3, irrespective of a
a home electric appliance including a television, a video               size (a diameter) of the cylinder member 3006. The SIC
cassette recorder and an air conditioner, or used as a main             Substrate 3004 is a square approximately 2 mm on a side, and
Switch lamp of such a home electric appliance. Alternatively,           the cylinder member 3006 has a diameter of approximately
a plurality of SMD LEDs may be combined to be used as dots         10
                                                                        1.8 mm.
provided in a dot matrix display device for displaying a letter,          The following part describes a construction of each LED in
a number, a symbol and the like.                                        the LED array chip 3002 with reference to cross-sectional
   The second embodiment of the present invention is not                views in FIG. 41.
limited to the above modification examples. The second                    FIG. 41A illustrates a cross-section of LEDs D1 and D2 in
embodiment also includes the following modification                15   the LED array chip 3002 along a line PP shown in FIG. 40,
examples.                                                               and FIG. 41B illustrates a cross-section of LEDs D35 and
   (1) According to the first to third modification examples of         D36 along a line QQ shown in FIG. 40. Each of the LEDs D1
the second embodiment, a multilayer epitaxial structure                 to D36 is formed by a multilayer epitaxial structure having the
(12006, 12106 and 12206) is formed by epitaxial growth on a             same construction. The following description is made taking
Sapphire Substrate which is a single-crystal Substrate (2042,           the LED D35 as an example.
2140 and 2240). In addition, the multilayer epitaxial structure            Each LED is made up of an n-AlGaN buffer layer 3012
is divided into individual LED (array) chips (2002, 2102 and            (having a thickness of 30 nm), a DER layer3.014 composed of
2202) on the sapphire substrate (see step B2 in FIG. 15, step           30 periods of n-AlGaN/GaN (having a total thickness of 3
B3 in FIG.22, and step B4 in FIG. 29). However, the second              um), an n-GaN clad layer 3016 (having an Si-doping amount
embodiment is not limited to such. Alternatively, the multi        25   of 3x10" cm and a thickness of 200 nm), an InGaN/GaN
layer epitaxial structure as a whole (12006, 12106 and 12206)           MQW light emitting layer 3018 composed of six periods of
may be first transferred to a base substrate (the high-resistive        InGaN (having a thickness of 2 nm)/GaN (having a thickness
Sisubstrate 12004 in FIG. 16, the n-type SiC substrate 12104            of 8 nm), a p-GaN clad layer 3020 (having an Ma-doping
in FIG. 23 and the AIN substrate 12204 in FIG. 30) which                amount of 1x10" cm and a thickness of 200 nm), a p-GaN
constitutes the LED (array) chip (2002, 2102 and 2202). The        30
                                                                        contact layer 3022 (having an Mg-doping amount of 3x10'
multilayer epitaxial structure is then divided into the indi            cm and a thickness of 200 nm), and ann'-GaN regrowth
vidual LED (array) chips (2002, 2102 and 2202) on the base              layer 3024 (having an Si-doping amount of 1x10" cm and
substrate.
(Third Embodiment)                                                      a thickness of 100 nm). These layers 3012,3014, 3016,3018,
   FIG. 39 is an external perspective view illustrating a con      35   3020, 3022 and 3024 are formed on the SiC substrate 3004 in
struction of an LED array chip 3002 which is one type of a              the stated order. Which is to say, a light emitting layer (the
semiconductor light emitting device. FIG. 40 is a plan view             MQW light emitting layer 3018) is sandwiched between a
illustrating the LED array chip 3002. FIG. 30 mainly intends            conductive layer (the n-GaN clad layer 3016 on a side of the
to illustrate how LEDs D1 to D36 (described later) are                  SiC substrate 3004) and a conductive layer (the p-GaN clad
arranged, and therefore does not show minute depressions           40   layer 3020, the p-GaN contact layer 3022 and the n-Gall
and protrusions on the surfaces of the LEDs. FIG. 40 does not           regrowth layer 3024 on a side of a light extraction surface) in
show a phosphor film 3050 (shown in FIG.39 and mentioned                each of the LEDs D1 to D36 relating to the third embodiment.
later) and depressions formed on a p-electrode (mentioned                 An Ni/Au p-electrode 3026 is formed on the n-GaN
later).                                                                 regrowth layer 3024 and the p-G N contact layer 3022. A
   As shown in FIGS. 39 and 40, the LED array chip 3002 is         45   Ti/Au n-electrode 3028 is formed on the n-GaN clad layer
formed in Such a manner that a multilayer epitaxial structure           3016.
including a light emitting layer is formed on a non-doped                  When power is supplied to this LED through the p-elec
(high-resistive) SiC substrate 3004 which is a semiconductor            trode 3026 and the n-electrode 3025, the light emitting layer
substrate (hereinafter referred to as “an SiC substrate 3004)           3018 emits blue light having a wavelength of 460 nm.
Here, the multilayer epitaxial structure is formed like a cir      50      Depressions are formed at a predetermined interval on an
cular cylinder as a whole. The circular-cylinder-like multi             upper surface of the p-electrode 3026, which is a light extrac
layer epitaxial structure formed on the rectangular (square in          tion Surface, in order to improve light extraction efficiency.
the third embodiment) SiC substrate 3004 is hereinafter                 The depressions are provided by forming the n-GaN
referred to as a cylinder member 3006. The cylinder member              regrowth layer 3024 partially on the p-GaN contact layer
3006 is divided into a plurality of areas (12 areas in the third   55   3022 in a manner described later.
embodiment) by division grooves 3008 that radiate equian                   It should be noted that each of the semiconductor layers
gularly. Which is to say, the cylinder member 3006 is divided           3012,3014, 3016,3018, 3020,3022 and 3024 making up the
into 12 flabellate members with a central angle of around 30            multilayer epitaxial structure that emits blue light may have a
degrees. Each flabellate member is further divided into a               different composition. Each layer may be made of a III-V
plurality of areas (three areas in the third embodiment) in a      60   nitride semiconductor which is generally represented by a
diameter direction by two division grooves 3010 and 3011                chemical formula of B. AlGa,           In, NASP, where
that are formed concentrically. As a result, the cylinder mem           0sXs 1, 0sys1, 0s Zs1, 0sX+y+Zs1, Osvs1, Osws1, Osv--
ber 3006 formed by the multilayer epitaxial structure is                ws 1 (generally represented as BA1GalinNAsP and hereinafter
divided into 36 areas (12x3), and each area constitutes an              referred to as a GaN semiconductor material). It is known that
independent light emitting element, i.e. an LED. The 36            65   the GaN semiconductor material can emit light having a
LEDs are respectively identified by reference marks D1 to               wavelength within a wide range of 200 nm (ultraviolet light)
D36 as shown in FIG. 39 to be distinguished from each other.            and 1700 nm (infrared light) depending on its composition. In
         Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 77 of 83


                                                     US 8,692.285 B2
                             31                                                                      32
recent years, the GaN semiconductor material has been com              a side surface of the cylinder member 3006 (the multilayer
monly used to produce light having a shorter wavelength than           epitaxial structure) The phosphor film 3050 is made of a
blue-green light.                                                      light-transmitting resin Such as silicone in which particles of
  The 36 LEDs D1 to D36 described above are connected in               a yellow phosphor (Sr, Ba)SiO, Eu" and fine particles of
series on the SiC substrate 3004. The following part describes         SiO, are dispersed. The phosphor film 3050 is applied at a
how the LEDs D1 to D36 are connected to each other.                    Substantially even thickness of approximately 50 Lim on and
  As shown in FIGS. 41A and 41B, an SiN insulating film                around the cylinder member 3006. Here, the light-transmit
3030 is formed so as to cover side surfaces of the LEDs D1,            ting resin may be an epoxy resin or a polyimide resin instead
D2, D35 and D36 and the division groove 3011. On the                   of silicone.
insulating film 3030, a wiring 3032a, which is formed by a        10      The light emitting layer 3018 of each of the LEDs D1 to
Ti/Pt/Au metal thin film, is provided to connectan n-electrode         D36 emits blue light, and the phosphor within the phosphor
3028a of the LEDD1 and ap-electrode 3026B of the LEDO.                 film 3050 converts part of the blue light into yellow light. The
Likewise, a wiring 3032b is formed on the insulating film              blue light and the yellow light mix together, to generate white
3030 to connect an n-electrode 3028c of the LED D35 and a              light.
p-electrode 3026d of the LED D36. In the same manner, the         15      In the LED array chip 3002, the multilayer epitaxial struc
LEDs D2 to D35 are connected by a wiring 3022. As shown                ture including a light emitting layer is formed like a circular
in FIG. 40, for example, an n-electrode 3028e of the LED D3            cylinder, and the phosphor film 3050 is applied on and around
and a p-electrode 3026f of the LED D4 are connected by a               the multilayer epitaxial structure, at a Substantially even
wiring 3032C. An n-electrode 3028g of the LED D6 and a                 thickness. Which is to say, the phosphor film 3050 is formed
p-electrode 3026h of the LED D7 are connected by a wiring              like a circular-cylindrical case with bottoms. Thus, a spot
3032d. Thus, all of the LEDs D1 to D36 are connected in                shape of light emitted from the LED array chip 3002 is sub
series as shown in FIG. 42A.                                           stantially circular. With this feature, the LED array chip 3002
   Out of the 36 LEDs that are connected in series in the LED          is suitable as a light source for lighting. In addition, the DER
array chip 3002, the LED D1 is an LED on a higher potential            layer 3014, which is a light-reflective layer, is formed
end. Therefore, a p-electrode 3026a of the LED D1 is an           25   between the light emitting layer 3018 and the SiC substrate
anode electrode of the LED array chip3002. The LED D36 is              3004. The DBR layer 3014 reflects, towards a light extraction
an LED on a lower potential end. Therefore, an n-electrode             surface, 99% or more of blue light emitted from the light
3026d of the LEDD36 is a cathode electrode of the LEDarray             emitting layer 3018 towards the SiC substrate 3004. This
chip 3002.                                                             improves light extraction efficiency of each LED in the LED
   As shown in FIG. 40, Ti/Pt/Au conductive patterns 3034         30   array chip 3002. The phosphor film 3050 covers, at the same
and 3036 are formed, so as to surround the multilayer epi              thickness, not only the upper surfaces of the outmost LEDs
taxial structure, on a front main surface, of the SiC substrate        D1, D6, D7, D12, D15, D18, D19, D24, D25, D30, D31 and
3004, on which the multilayer epitaxial structure is formed.           D36 but also outer side surfaces of these outmost LEDs.
The conductive pattern 3034 is connected to the p-electrode            Accordingly, the phosphor film 3050 converts, into yellow
of the LEDD1 by a wiring 3032e, and the conductive pattern        35   light, not only blue light emitted from the upper surface of
3036 is connected to the n-electrode 3028d of the LED D36              each of these LEDs but also blue light emitted from the side
by a wiring 3032f.                                                     surface of the light emitting layer 3018 of each of these LEDs.
  FIG. 42B illustrates a back main surface of the LED array            Thus, unevenness of color can be reduced. In this description,
chip 3002. As shown in FIG. 42B, two Ti/Pt/Au power supply             blue light indicates light having a wavelength from 400 nm
terminals 3038 and 3040 are formed on a main surface of the       40   inclusive to 500 nm exclusive, and yellow light indicates
SIC substrate 3004 which is opposite to the front main surface         light, having a wavelength from 550 nm inclusive to 600 nm
on which the LEDs D1 to D36 are formed, shown in FIG.                  exclusive. According to the above description, the LEDs D1
42A.                                                                   to D36 each emit light with a peak emission wavelength of
   The power supply terminal 3038 is connected to the con              460 nm. However, the LEDs D1 to D36 may be configured to
ductive pattern 3034 by two through holes 3042 and 3044           45   emit light with a different peak emission wavelength within
provided in the SIC substrate 3004. Similarly, the power               the above-mentioned range.
supply terminal 3040 is connected to the conductive pattern               It is generally accepted that unevenness of color occurs
3.036 by two through holes 3046 and 3048 provided in the SiC           only in a white LED that uses visible light having a spectral
substrate 3004. Thus, the power supply terminal 3038 is elec           component of a wavelength within a range of 380 nm and 780
trically connected to the p-electrode 3026a of the LED D1,        50   nm (purple to red) for an excitation light source. In other
and the power supply terminal 3040 is electrically connected           words, unevenness of color does not occur in a white LED
to the n-electrode 3028d of the LED D36. The through holes             having near-ultraviolet light as an excitation light source.
3042,3044, 3046 and 3048 are each formed by filling a hole             However, ultraviolet light with a peak emission wavelength of
having a diameter of 30 um provided in the SIC substrate               370 nm also has a spectral component of a wavelength no less
3004 with Pt. When an electric current of 50 mA is applied to     55   than 380 nm (visible light). Therefore, a white LED using
the 36 LEDs that are connected in series through the power             near-ultraviolet light as an excitation light source can have a
supply terminals 3038 and 3040 with heat dissipation being             problem of unevenness of color, depending on a ratio of
ensured, an operation voltage of 120 V is observed.                    spectral components of a wavelength no less than 380 nm.
   Furthermore, each of the LEDs D1 to D36 can produce an              Accordingly, the third embodiment is applicable to an LED
even amount of light. This is because the light emitting layer    60   having a light emitting layer that emits near-ultraviolet light
3018 in each of the LEDs D1 to D36 has substantially the               to achieve the same effects of reducing unevenness of color
same area, and an electric density of each LED is therefore            for the same reasons stated above. Which is to say, the third
Substantially the same. As a result, unevenness of illuminance         embodiment of the present invention is applicable to an LED
on a surface to which light from the LED array chip 3002 is            including a light emitting layer that emits light including a
irradiated can be prevented.                                      65   spectral component of a wavelength at least within a range of
   The phosphor film3050 is formed on the front main surface           380 nm and 780 nm to reduce unevenness of color. The
of the SIC substrate 3004 so as to cover an upper surface and          application of the third embodiment is not limited to an LED
           Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 78 of 83


                                                       US 8,692.285 B2
                               33                                                                     34
including a light emitting layer that emits blue light having a           manufacturing method of the LED array chip 3002. The fol
peak emission wavelength of 460 nm as describe above.                     lowing description is made with a particular focus on each
   The following part describes a manufacturing method for                one of the LED array chips 3002 on the substrate 13004.
the LED array chip 3002 described above.                                    The following part describes how each one of the LED
   The manufacturing method of the LED array chip 3002                    array chips 3002 is manufactured on the substrate 13004, with
includes a variety of processes. The following part first                 reference to FIGS. 48 to 51.
describes a process of forming the cylinder member 3006                     In FIGS. 48 to 51, a material to form each constituent of the
(shown in FIG. 39), with reference to FIGS. 43 to 47.                     LED array chip 3002 is identified by a five-digit number
   To start with, a multilayer epitaxial structure is formed on           whose first digit is one. The last four digits of the five-digit
an upper main surface of a non-doped SiC substrate 13004             10   number represents a reference numeral identifying the corre
shown in FIG. 43A (hereinafter simply referred to as “a                   sponding constituent of the LED array chip 3002. FIGS. 48 to
substrate 13004'').                                                       51 each illustrate a cross-section along a line RR shown in
   After this, an etching resist (a positive resist) is applied on        FIG. 40.
the entire upper main surface, of the substrate 13004, on                    Firstly, as shown in FIG. 48, an n-AlGaN buffer layer
which the multilayer epitaxial structure is formed, and the          15   13012, DBR layer 13014 composed of 30 periods of n-Al
etching resist is then heated to be cured. Thus, a resist film            GaN/GaN, ann-GaN clad layer 13016, an InGaN/GaNMQW
3061 is formed as shown in FIG. 43B.                                      light emitting layer 13018, a p-GaN clad layer 13020, and a
   After this, a photomask 3059 is placed on the substrate                p-GaN contact layer 13022 are formed on the non-doped SiC
13004 as shown in FIG.44. The photomask3059 is formed by                  substrate 13004 in the stated order using a MOCVD method
printing a pattern 519 in black on a glass plate. The pattern             (step A5). Here, the non-doped SiC substrate 13004 has a
519 is formed in such a manner that a plurality of patterns 592           diameter of two inches and a thickness of 300 um.
shown in FIG. 45A are closely arranged in a matrix. The resist               After this, an SiO, film 3054 is formed on the p-GaN
film 3061 is exposed using a mercury lamp while the photo                 contact layer 13022, and a photoresist layer is then formed on
mask3059 is placed on the substrate 13004. Thus, areas of the             the SiO film 3054 in the following manner. A parallel-line
resist film 3.061 which correspond to not-printed transparent        25   pattern in which lines are arranged at a predetermined interval
portions (white portions shown in FIG. 45A) of the photo                  (e.g. 1200 lines/mm) is formed by interferometric exposure
mask 3059 are softened. The softened areas of the resist film             using a He-Cd laser beam. This is conducted three times,
3061 are dissolved by an organic solvent, to be removed.                  and any two of the three parallel-line patterns intersect with
Thus, a resist mask 3063 shown in FIG. 46A is formed.                     each other at an angle of 120 degrees. Thus, a resist mask
  After the resist mask3063 is formed, an Au film is formed          30   3056 is formed (step B5).
on the entire upper main surface of the substrate 13004 by                   A portion of the SiO film 3054 which is not masked by the
deposition. Subsequently, a portion of the Au film which is               resist mask3056 is removed by etching (step C5). Then, the
formed on the resist mask 3063 is removed together with the               resist mask 3056 is removed (step D5).
resist mask 3063 by an organic solvent that can dissolve the                 After this, an n-GaN layer 13024 is regrown using a
cured resist mask 3063. Thus, as shown in FIG. 46B, metal            35   MOCVD method (step E5). Here, a portion of the n-GaN
masks 3058 are formed at locations of white circles shown in              layer 13024 formed on the SiO, film 3054 is not shown in the
FIG. 46A. Each metal mask3058 masks an area in which the                  step E5 shown in FIG. 49.
cylinder member 3006 is to be formed. In more detail, each                   The portion of the n'-GaN layer 13024 formed on the SiO,
metal mask 3058 masks the white portions shown in FIG.                    film 3054 is then removed together with the SiO, film 3054
45A. An unmasked area of the multilayer epitaxial structure          40   (step F5).
formed on the substrate 13004 is removed by dry etching to                   The next step G5 is the first etching step described above.
such a depth that the n-GaN clad layer 3016 (shown in FIG.                The step G5 is conducted to create a surface to connect the
41B) is exposed. The dry etching is conducted by leaving the              n-electrode 3028 (shown in FIG. 41). Firstly, the Au metal
substrate 13004 within a gas including chlorine ions for a                mask 3058 is formed in the above-described manner.
predetermined time. Thus, cylinder members each having a             45     The metal mask 3058 masks an area in which the p-elec
substantially half height of the cylinder member 3006 (here               trode 3026 of each LED is to be formed. An unmasked area of
inafter referred to as half cylinder members 600 shown in                 a lamination composed of the layers 13012 to 13024 is
FIGS. 47A and 47B) are formed. After the dry etching is                   removed by dry etching to a depth of an approximately half of
completed, the metal masks 3058 are removed by an iodine                  the thickness of the n-GaN clad layer 13016 (step G5). Thus,
solvent.                                                             50   a surface 3060 to connect the n-electrode 3028 is created. The
   By the above-described etching step (hereinafter referred              metal mask 3058 is removed prior to the next step H5.
to as “a first etching step'), the half cylinder members 600 are            The step H5 is the second etching step mentioned above,
formed as shown in FIGS. 47A and 47B. FIG. 47A illustrates                and conducted to create a surface to form the conductive
part of a cross-section along a line SS shown in FIG. 47B, and            patterns 3034 and 3036, and the division grooves 3008, 3010
FIG. 47C is an enlargement view illustrating a portion U             55   and 3011. To be specific, a metal mask 3062 is formed so as
shown in FIG. 47B.                                                        to mask the resulting surface after the step G5 except for areas
   After the first etching step, a second etching step is con             in which the conductive patterns 3034 and 3036 and the
ducted to remove portions of the multilayer epitaxial structure           division grooves 3008, 3010 and 3011 are to be formed. As
which do not constitute the half cylinder members 600. Thus,              mentioned above, this metal mask 3062 formation step (step
cylinder members 3006 (shown in FIG. 39) are formed on the           60   H5) is the same as the first etching step (the step G5) except
substrate 13004. The reason for conducting the first and sec              for that the photomask3059 (shown in FIG. 44) which is used
ond etching steps to form the cylinder members 3006 is                    for exposure of the resist film 3.061 has a different pattern.
explained later. The second etching step is the same as the first         FIG. 45B illustrates a pattern used in the metal mask 3062
etching step except for that the photomask 3059 (shown in                 formation step. Regarding FIG. 45B, 12 radiating bold lines
FIG. 44) has a different pattern. Accordingly, the second            65   20108 correspond to areas in which the division grooves 3008
etching step is not repeatedly described in detail here, and              (see FIG. 40) are to be formed. Two bold concentrical circles
only briefly mentioned in the following description of the                20110 and 20111 respectively correspond to areas in which
          Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 79 of 83


                                                       US 8,692.285 B2
                            35                                                                         36
the division grooves 3010 and 3011 (see FIG. 40) are to be                lower main surface of the SIC substrate 13004 by deposition.
formed. A black area surrounding a white area formed like a               Thus, the Ti/Pt/Au power supply terminals 3038 and 3040 are
circle corresponds to an area in which a Surface to form the              formed (step O5) A portion of the Ti/Pt/Au film which is
conductive patterns 3034 and 3036 is to be created. Which is              formed on the mask3076 (not shown in FIG. 51) is removed
to say, the metal mask 3062 is formed so as to mask areas                 together with the mask 3076 prior to the next step.
which correspond to constituents of the cylinder member                     After this, the phosphor film 3050 is formed in the follow
3OO6.                                                                     ing manner. A silicone resin in which particles of a yellow
   Unmasked areas of a lamination composed of the rest of the             phosphor (Sr, Ba)SiO, Eu" and fine particles of SiO, are
layer 13016 and the layers 13014 and 13012 are removed by                 dispersed is applied by printing, and then heated to be cured.
dry etching to such a depth that the substrate 13004 is              10   After being cured, the phosphor film 3050 is polished so that
exposed, to create the conductive pattern formation Surface               a thickness of the phosphor film 3050 in a direction perpen
3064 and the division groove 3011 (3008 and 3010). At the                 dicular to the upper main surface of the SiC substrate 13004
same time, the cylinder member 3006 (see FIG. 39) is formed               becomes 50 um (step P5). Here, a color temperature of white
(step H5). After the dry etching, the metal mask 3062 is                  light emitted from the LED array chip 3002 is determined by
removed prior to the next step. As seen from the above               15   a ratio between a quantity of blue light from the light emitting
description of the steps G5 and H5, the cylinder member 3006              layer 3018 and that of yellow light from the phosphor film
is formed by conducting two different etching steps to create             3050. The ratio is adjusted by a percentage of the phosphor
the surface to form the n-electrode 3028, which is positioned             particles in the silicone resin and the thickness of the phos
on the n-GaN clad layer 3016.                                             phor film 3050. To be specific, when the percentage of the
   Subsequent to the step H5, an SiN insulating film 13030                phosphor particles is higher or the thickness of the phosphor
is formed by Sputtering or the like for insulation and Surface            film 3050 is larger, the ratio of the yellow light is higher. Here,
protection (step I5).                                                     a high ratio of the yellow light means that the white light has
   A mask 3066 is then formed so as to mask the SiNa film                 a lower color temperature. As described above, the phosphor
13030 except for an area in which the p-electrode 3026 is to              film 3050 is formed in such a manner that the silicone resin
be formed. An unmasked area of the SiNa film 1303.0 is               25   including the phosphor is first applied at a thickness larger
removed by etching. After this, an Ni/Au thin film 13026 is               than a designed thickness, and then polished to have the
applied by deposition. Thus, the Ni/Au p-electrode 3026 is                designed thickness. This enables the phosphor film 3050 to be
formed (step J5). A portion of the Ni/Au thin film 13026                  formed at an even thickness and to have the designed thick
formed on the mask3066 (not shown in FIG. 50) is removed                  ness. As a result, unevenness of color can be reduced, and a
together with the mask 3066 prior to the next step. Here, the        30   desired color temperature can be exactly achieved.
p-electrode 3026 may be formed by an ITO transparent thin                   Lastly, the substrate 13004 is divided into individual LED
film, instead of the Ni/Authin film.                                      array chips 3002 by dicing. In this way, the LED array chip
   The same procedure as in the step J5 is conducted to form              3002 (shown in FIG. 39) is manufactured.
the n-electrode 3028. Specifically speaking, a mask 3068 is                 FIG. 52 is an external perspective view illustrating a white
formed so as to mask the resulting surface after the step J5,        35   LED module 3200 including LED array chips 3002 described
except for an area in which the n-electrode 3028 is to be                 above (hereinafter simply referred to as “an LED module
formed. An unmasked area of the SiNa film 13030 is                        3200') The LED module 3200 is attached to a lighting unit
removed by etching, and then a Ti/Authin metal film 13028 is              3240 (mentioned later).
formed by deposition. Thus, the n-electrode 3028 is formed                  The LED module 3200 includes a ceramics Substrate 3202
(step K5). A portion of the Ti/Au film 13028 formed on the           40   that is in a shape of a circle having a diameter of 5 cm and is
mask 3068 (not shown in FIG. 50) is removed together with                 made of AlN and three lenses 3204, 3206 and 3208 made of
the mask 3068 prior to the next step.                                     glass. A guiding depression 3210 used to attach the LED
  After this, a mask 3070 is formed so as to mask the result              module 3200 to the lighting unit 3240 and terminals 3212 and
ing surface after the step K5 except for an area in which each            3214 to receive a power supply from the lighting unit 3240 are
of the through holes 3042, 3044, 3046 and 3048 is to be              45   provided in the ceramics substrate 3202.
formed. An unmasked area is removed by etching, to forman                    FIG.53A is a plan view illustrating the LED module 3200,
opening 3072 that is 200 um in depth. Then, the opening 3072              FIG. 53B illustrates a cross-section of the LED module 3200
is filled with Pt by electroless deposition or the like (step L5).        along a line XX shown in FIG. 53A, and FIG. 53C is an
The mask 3070 is removed prior to the next step.                          enlargement view illustrating a portion Y shown in FIG.53B.
    Subsequently, a mask 3074 is formed so as to mask the            50      As shown in FIGS. 53A and 53B, a guiding hole (a through
resulting surface after the step L5, except for areas in which            hole) 3216 is provided in the center of the ceramics substrate
the conductive patterns 3034 and 3036 and the wiring 3032                 3202 to attach the LED module 3200 to the lighting unit 3240.
are to be formed. Then, a Ti/Pt/Authin metal film is formed by            As shown in FIG. 53C, a gold plating 3217 is applied to a
deposition. Thus, the Ti/Pt/Au conductive patterns 3034 and               lower surface of the ceramics substrate 3202 for improving
3.036 and the Ti/Pt/Au wiring 3032 are formed (step M5). A           55   heat dissipation.
portion of the Ti/Pt/Au film which is formed on the mask3074                 The LED array chip 3002 is mounted at a location, on an
(not shown in FIG. 51) is removed together with the mask                  upper Surface of the ceramics Substrate 3202, corresponding
3074 prior to the next step.                                              to a center of each of the lenses 3204, 3206 and 3208 having
  After this, a lower main surface of the SIC substrate 13004             a shape of a circle as shown in FIG. 53A. In total, three LED
is polished, so that the thickness of the SIC substrate 13004        60   array chips 3002 are mounted on the ceramics substrate 3202.
becomes 150 um and the through holes 3042,3044, 3046 and                     The ceramics substrate 3202 is made up of two ceramics
3048 are exposed on the lower main surface of the SIC sub                 substrates 3201 and 3203 each of which has a thickness of 0.5
strate 13004 (step N5).                                                   mm and is mainly made of AlN. The ceramics substrates 3201
   Subsequently, a mask 3076 is formed so as to mask the                  and 3203 may be made of Al-O, BN, MgO, ZnO, SiC and
lower main surface of the SIC substrate 13004 except for             65   diamond, instead of AlN.
areas in which the power supply terminals 3038 and 3040 are                 The LED array chips 3002 are mounted on the lower
to beformed. Then, a Ti/Pt/Authin metal film is formed on the             ceramics substrate 3201. Taper through holes 3215 are pro
         Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 80 of 83


                                                     US 8,692.285 B2
                             37                                                              38
vided in the upper ceramics substrate 3203, so as to create      The lighting unit 3240 is, for example, fixed on a ceiling of
spaces for mounting the LED array chips 3002.                 a room. The lighting unit 3240 includes a power Supply circuit
   A cathode pad 3218 and an anode pad 3220 (shown in FIG.    (not shown in FIGS. 55A and 55B) that converts alternating
54B) are provided at the location, on an upper surface of the current power (e.g. 100 V, 50/60 Hz) supplied from a com
ceramics substrate 3201, where each LED array chip 3002 is 5 mercial power Source into direct-current power required for
to be mounted. Each of the cathode pad 3218 and the anode driving the LED module 3200.
pad 3220 is made up of nickel (Ni) plating and then gold (Au)    The following part describes a construction to attach the
plating applied on copper (Cu) The LED array chip 3002 is LED module 3200 to the lighting unit 3240, with reference to
mounted on the ceramics substrate 3201 in such a manner that   FIG. 56.
the SIC substrate 3004 is adhered to the ceramics substrate 10   The lighting unit 3240 has a circular depression 3244 in
3201. Here, the power supply terminals 3036 and 3038 are which the LED module 3200 is to be fitted. Abottom Surface
respectively connected to the cathode pad 3218 and the anode         of the circular depression 3244 is flat. An internal thread (not
pad 3220 using solder. Instead of Solder, a gold bump or a           shown in FIG. 56) is created, in the vicinity of an open end of
silver paste may be used.                                            the circular depression 3244, on an inside wall of the circular
   In the LED array chip 3002, no components that block           15 depression 3244. Flexible power supply terminals 3246 and
light, Such as a bonding wire, exist on or above a light extrac      3248 and a guiding protrusion 3230 protrude from the inside
tion surface. Therefore, light emitted from the LED array chip       wall of the circular depression 3244, between the internal
3002 does not contain shadow. This feature is highly valuable        thread and the bottom surface of the circular depression 3244.
for a light source used for lighting.                                The power supply terminals 3246 and 3248 are respectively
   Before being mounted, the LED array chips 3002 have            20 positive and negative. A guiding pin 3252 is provided in the
been tested for their optical performance, such as unevenness        center of the bottom surface of the circular depression 3244.
of color, and have passed the test. According to the third              An O-ring 3254 made of silicon rubber and a ring screw
embodiment, the LED array chip 3002 includes the phosphor            3256 are used to attach the LED module 3200 to the lighting
film 3050, and can emit white light by itself. As describe           unit 3240. The ring screw 3256 has a shape of a ring that has
above, this makes it possible to test the LED array chip 3002     25 a Substantially rectangular cross-section. An external thread
for its optical performance before the LED array chip 3002 is        (not shown in FIG. 56) is created on an outer surface of the
mounted. Consequently, it can be prevented that the LED              ring screw 3256, and a depression 3258 is provided.
module 3200 including the LED array chips 3002 is rejected              The following part describes a procedure of attaching the
due to poor optical performance of the LED array chips 3002.         LED module 3200 to the lighting unit 3240.
As a result, the ratio of accepted finished products (LED         30 To start with, the LED module 3200 is fitted in the circular
modules 3200) to all finished products can be improved.              depression 3244 in the following manner. The ceramics sub
  An aluminum reflection film 3219 is formed on a wall of            strate 3202 of the LED module 3200 is positioned between
each through hole 3215 provided in the upper ceramics sub            the bottom surface of the circular depression 3244 and the
strate 3203 and on an upper surface of the ceramics substrate        power supply terminals 3246 and 3248. The guiding pin 3252
32O3.                                                             35 is fitted in the guiding hole 3216, so as to align the center of
  The lenses 3204,3206 and 3208 are adhered to the ceram             the LED module 3200 with the center of the circular depres
ics substrate 3203 using an adhesive agent.3221. The adhesive        sion 3244. Furthermore, the guiding protrusion 3230 is fitted
agent.3221 may be a silicone resin, an epoxy resin or the like.      in the guiding depression 3210. So as to align the positive and
   The three LED array chips 3002 are connected in parallel          negative terminals 3212 and 3214 with the power supply
by a wiring pattern formed on the upper Surface of the ceram-     40 terminals 3246 and 3248 respectively.
ics substrate 3201.                                                     After the LED module 3200 is fitted in the circular depres
   FIG. 54A is a plan view illustrating the LED module 3200          sion 3244, the ring screw 3256 to which the O-ring 3254 has
after removing the lenses 3204,3206 and 3208. In FIG. 54A,           been attached is screwed into the circular depression 3244
the three LED array chips 3002 are distinguished from each           and fixed. Thus, the positive and negative terminals 3212 and
other by addition of marks of A, B and C.                         45 3214 are respectively connected to the power supply termi
   As described above, the anode pad 3220 and the cathode            nals 3246 and 3248, so that the terminals 3212 and 3214 are
pad 3218 (FIG. 54B) are provided at the location, on the upper       electrically connected to the terminals 3246 and 3248 reli
surface of the ceramics substrate 3201, where each of the            ably. In addition, the substantially entire lower surface of the
LED array chips 3002A, 30023 and 3002C is mounted.               ceramics substrate 3202 is connected to the flat bottom sur
   The anode pads 3220 that are respectively connected to the 50 face of the circular depression 3244. This enables heat gen
LED array chips 3002A, 3002B and 3002C are electrically erated in the LED module 3200 to be effectively conducted to
connected to each other by a wiring pattern 3236. The wiring the lighting unit 3240, thereby improving a cooling effect of
pattern 3236 is connected to the positive terminal 3212 at its the LED module 3200. Here, silicone grease may be applied
end by a through hole 3237. The cathode pads 3218 that are to the lower surface of the ceramics substrate 3202 and the
respectively connected to the LED array chips 3002A, 3002B 55 bottom surface of the circular depression 3244 to further
and 3002C are electrically connected to each other by a wir improve the heat conduction efficiency from the LED module
ing pattern 3238. The wiring pattern 3238 is connected to the 3200 to the lighting unit 3240.
negative terminal 3214 at its end by a through hole 3239. In        When power is supplied to this lighting apparatus 3242
other words, the LED array chips 3002A, 3002B and 3002C from a commercial power source, the light emitting layer
are connected in parallel by the wiring patterns 3236 and 60 3018 of each LED in the LED array chip 3002 emits blue
3238.                                                            light. Here, part of the blue light is converted into yellow light
   The LED module 3200 described above is attached to the        by the phosphor within the phosphor film 3050. The blue light
lighting unit 3240. The LED module 3200 and the lighting and the yellow light mix together, to generate white light. The
unit 3240 constitute a lighting apparatus 3242.                  white light is emitted through the lenses 3204,3206 and 3208.
   FIG. 55A is a schematic perspective view illustrating the 65 As described above, a spot shape of the white light gener
lighting apparatus 3242, and FIG. 55B is a bottom plan view ated by the LED array chip 3002 is substantially circular. The
illustrating the lighting apparatus 3242.                        lighting apparatus 3242 including a plurality of LED array
          Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 81 of 83


                                                       US 8,692.285 B2
                             39                                                                         40
chips 3002 (three chips 3002 in the third embodiment) can                 asymmetric spot shape. This conversion is achieved by pro
also produce light which has a Substantially circular spot                viding a known mechanism for converting a point-symmetric
shape when irradiated to a Surface positioned distant enough              spot shape into a desired spot shape, on the light extraction
from the lighting apparatus 3242 in relation to a diameter of             side of the semiconductor light emitting device. When such a
each of the lenses 3204, 3206 and 3208 and an interval                    mechanism is provided, the lighting apparatus 3242 is, for
between any two of the lenses 3204,3206 and 3206.                         example, used for a head lamp of a car.
  When an electric current of 150 mA is applied to the LED                   (3) According to the third embodiment, the circular-cylin
module 3200, a total luminous flux of 800 lm, an luminous                 der-like multilayer epitaxial structure is divided into 36 por
intensity of 1500 ccd, and an emission spectrum shown in FIG.             tions, to form 36 independent LEDs (light emitting elements)
57 are observed.                                                     10
(Fourth Embodiment)                                                       However, the number of the independent LEDs is not limited
                                                                          to 36.
   The following part describes an SMD LED including one                     Alternatively, the cylinder-like multilayer epitaxial struc
of the LED chips (2, 2002, 2102, 2202 and 3002) relating to               ture may not be divided. Which is to say, an LED chip that is
the first to third embodiments.
   An SMD LED relating to a fourth embodiment may                    15   constituted by one LED (light emitting element) may be
include any one of the LED chips 2, 2002, 2102, 2202 and                  obtained, instead of the LED array chip 3002.
3002. The following description is made taking the LED array                 (4) According to the third embodiment, the cylinder mem
chip 2 relating to the first embodiment as an example.                    ber 3006 is formed by removing an unnecessary area of all of
   FIG. 58A is a plan view illustrating an SMD LED 502                    the layers 13012, 13014, 13016, 13018, 13020, 13022 and
relating to the fourth embodiment (hereinafter referred to as             13024 making up the multilayer epitaxial structure (see step
“an LED502), and FIG.58B illustrates across-section of the                H5 in FIG. 49). However, it may not be all of these layers
LED 502 along a line ZZ shown in FIG.58A.                                 which are removed. (However, the division grooves 3008,
   The LED 502 includes a rectangular ceramic substrate 504,              3010 and 3011 need to be formed by removing corresponding
and a pair of power supply terminals 506 and 508 each of                  areas of all of these Layers.) Alternatively, the cylinder mem
which is formed so as to partially cover both upper and lower        25   ber 3006 can be formed by removing an unnecessary area of
main surfaces of the ceramic substrate 504. The LED array                 the layers from an outmost layer (the n-GaN layer 13024) to
chip 2 is mounted so as to extend over edge portions, on the              a conductive layer between the light emitting layer 13018 and
upper main surface of the ceramic substrate 504, of the power             the SIC substrate 13004 (the n-GaN clad layer 13016). As
supply terminals 505 and 508. The LED array chip 2 is sealed              long as the unnecessary area of these layers 13024, 13022,
using an epoxy resin 510 as a sealing member.                        30   13020, 13018 and 13016 is removed, a side surface of the
   When power is supplied to the LED 502 described above                  light emitting layer is exposed on a side Surface of the cylinder
through the power supply terminals 506 and 508, the LED                   member 3006. Furthermore, the phosphor film 3050 can be
array chip 2 emit white light. The white light is emitted                 formed, at a large thickness, not only on the upper main
outward through the epoxy resin 510.                                      surface of the outmost layer 13024 but also on the side surface
  The LED502 is surface-mounted on an electronic device in           35   of the cylinder member 3006. As a consequence, unevenness
Such a manner that edge portions, on the lower main Surface               of color can be reduced.
of the ceramic substrate 504, of the power supply terminals                  (5) According to the third embodiment, the SiC substrate
506 and 508 are electrically connected to a wiring pattern                13004 is used as a base substrate for forming, by epitaxial
formed on a printed-wiring board of the electronic device.                growth, the multilayer epitaxial structure made up of the
   It should be noted that the present invention is not limited      40   n-AlGaN buffer layer 13012 to the p-GaN contact layer
to the above-described embodiments. The present invention                 13022. The reason for this is explained in the following. The
includes the following modification examples.                             SiC substrate 13004 has equal or higher heat conductivity
   (1) According to the third embodiment, the multilayer epi              compared with copper and aluminum. This feature enables
taxial structure is formed like a circular cylinder. However,             heat generated within the light emitting layer 3018 to be
the third embodiment is not limited to such. The multilayer          45   effectively conducted to the ceramics substrate 3201, which is
epitaxial structure may beformed like a cylinder with N-sided             a printed-wiringboardon which the LED array chips 3002 are
polygons for bases, where N is an integer equal to or larger              mounted. Accordingly, the SiC substrate 13004 can be
than five. In this way, a spot shape of light emitted from the            replaced with any of an AlN substrate, a GaN substrate, a EN
LED array chip 3002 is more like a circle than a rectangle. In            substrate and an Si substrate which similarly have high heat
addition, it is preferable that the multilayer epitaxial structure   50   conductivity.
is formed as a cylinder with regular N-sided polygons for                    Alternatively, the SiC substrate 13004 can be replaced with
bases, where N is an even integer. In this way, the spot shape            a common Sapphire Substrate to realize the present invention,
of light emitted from the LED array chip 3002 can be point                even though the Sapphire Substrate has slightly lower heat
symmetric, such as a circle.                                              conductivity.
   (2) According to the third embodiment, light emitted from         55      (6) According to the third embodiment, the LED array chip
the light emitting module 3200 or the lighting apparatus 3242             3002 is a square approximately 2 mm on a side. However, the
has a circular (point-symmetric) spot shape, as a circular spot           third embodiment is not limited to such.
shape of light emitted from each LED array chip 3002 (semi                   (7) According to the third embodiment, depressions are
conductor light emitting device) is scarcely worsened. How                formed by providing the n-GaN regrowth layer 3024, in
ever, the light emitted from the light emitting module 3200 or       60   order to improve light extraction efficiency. However, the
the lighting apparatus 3242 may be required to have a point               third embodiment is not limited to such. The depressions may
asymmetric spot shape, depending on use of the light emitting             be formed in a different manner. For example, a pattern mask
module 3200 or the lighting apparatus 3242. The semicon                   is formed on the p-GaN contact layer 3022 and etching is then
ductor light emitting device relating to the third embodiment             conducted. Alternatively, a dielectric layer made of, for
can easily produce light having a desired point-asymmetric           65   example, Ta-Os is formed on the p-GaN contact layer 3022.
spot shape since it is comparatively easy to convert light with           After this, a pattern mask is formed on the dielectric layer and
a point-symmetric spot shape into light with a desired point              etching is then conducted.
          Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 82 of 83


                                                       US 8,692.285 B2
                              41                                                                        42
   (8) According to the third embodiment, the cylinder mem                   semiconductor light emitting device claimed in claim 1 is
ber 3006 (the multilayer epitaxial structure) is formed by                      mounted on the mounting Substrate.
epitaxial growth on the SiC substrate 3004 which is a con                    5. A lighting device including the lighting module of claim
stituent of the LED array chip 3002. However, the third                   4 as a light source.
embodiment is not limited to such. Similarly to the first to         5       6. The semiconductor light emitting device of claim 1,
third modification examples of the second embodiment, the                 wherein
cylinder member 3006 (the multilayer epitaxial structure) is                the first power feed terminal and the second power feed
first formed by epitaxial growth on a single-crystal Substrate                terminal are disposed on the other main Surface of the
(e.g. a sapphire substrate) which is different from the SiC                    base Substrate,
substrate 3004, and then transferred to the SiC substrate 3004.      10     a first through hole and a second through hole disposed on
In other words, the SiC substrate 3004 which is a base sub                     the base substrate,
strate constituting the LED array chip 3002 may or may not be               the first electrode is electrically connected to the first power
a substrate on which the cylinder member 3006 (the multi                       feed terminal via the first conductive film and the first
layer epitaxial structure) is formed by epitaxial growth.                      through hole, and
Industrial Applicability                                             15     the second electrode is electrically connected to the second
   As describe above, a semiconductor light emitting device                    power feed terminal via the second conductive film and
relating to an embodiment of the present invention is appli                    the second through hole, wherein the second electrode
cable to a lighting apparatus. This is because a light emitting                has an L-shaped configuration on the upper Surface of
device used for a lighting apparatus needs to be tested for its                the multilayer epitaxial structure.
optical performance, for example, unevenness of color,                      7. The semiconductor light emitting device of claim 1,
before being mounted on the lighting apparatus.                           wherein
  The invention claimed is:                                                 the multilayer epitaxial structure has a diode structure,
  1. A semiconductor light emitting device comprising:                      the diode structure is divided by grooves,
  a base Substrate;                                                         the insulating film is formed to cover the grooves, and
  a multilayer epitaxial structure that includes a first conduc      25     a thin metal film is formed on the insulating film to connect
     tive layer, a second conductive layer and a light emitting                the first electrode of one of the diode structure to the
     layer that is formed between the first conductive layer                   second electrode of the other diode structure.
     and the second conductive layer, the first conductive                  8. The semiconductor light emitting device of claim 1,
     layer being disposed on a main Surface of the base Sub               wherein
     strate in Sucha manner to be positioned closer to the base      30     the multilayer epitaxial structure further includes a light
     Substrate than the second conductive layer,                               reflective layer which is formed between the first con
  a first electrode that is electrically connected to the first                ductive layer and the base substrate.
     conductive layer;                                                      9. The semiconductor light emitting device of claim 6,
  a second electrode that is electrically connected to the                wherein
     second conductive layer,                                        35     the first through hole is disposed in periphery of the base
  an insulating film is disposed on each side Surface of the                   Substrate.
     multilayer epitaxial structure and part of an upper Sur                10. The semiconductor light emitting device of claim 1,
     face of the multilayer epitaxial structure,                          wherein
  a first conductive film and a second conductive film are                  the first conductive layer is a p-type semiconductor layer,
     disposed on the main Surface of the base Substrate,             40       and the second conductive layer is a n-type semiconduc
  the second conductive film is disposed on one side Surface                  tor layer.
     of the insulating film,                                                11. The semiconductor light emitting device of claim 1,
  a first power feed terminal and a second power feed termi               wherein
     nal are disposed on at least one of two main Surfaces of               an eutectic bonding layer is disposed between the base
     the base substrate,                                             45       Substrate and the multilayer epitaxial structure.
  the first electrode is electrically connected to the first power          12. The semiconductor light emitting device of claim 6,
     feed terminal via the first conductive film, and                     wherein
  the second electrode is electrically connected to the second              the first main Surface of the base Substrate has a larger area
     power feed terminal via the second conductive film that                  than a main Surface of the multilayer epitaxial structure,
     extends over the insulating film on the side Surface and        50        and
     the upper surface of the multilayer epitaxial structure to             the first through hole and the second through hole are
     electrically contact the second electrode on the second                  disposed on part of the first main surface of the base
     conductive layer.                                                         substrate, at which the multilayer epitaxial structure is
  2. The semiconductor light emitting device of claim 1                       not positioned.
wherein                                                              55     13. The semiconductor light emitting device of claim 1,
  the multilayer epitaxial structure having a structural char             wherein
    acteristic of epitaxial growth on a single-crystal Sub                  depressions are disposed on the second conductive layer.
     strate different from the base substrate, is mounted on                14. The semiconductor light emitting device of claim 1,
     the base substrate.                                                  wherein
  3. The semiconductor light emitting device of claim 1              60     on a bottom Surface of the first conductive layer, a high
wherein                                                                       reflective electrode is disposed in a manner to Surround
  the first electrode is formed on a surface of the first con                 a mirror structure which is positioned on part of the
     ductive layer which faces away from the light emitting                   bottom surface of the first conductive layer, and on an
     layer, and is bonded to a first conductive film formed on                upper Surface of the second conductive layer, a mirror
     the base Substrate via a bonding layer.                         65       structure is positioned.
  4. A lighting module including a mounting Substrate,                      15. The semiconductor light emitting device of claim 1,
wherein                                                                   wherein
          Case 1:21-cv-00643-TCB Document 1-2 Filed 02/12/21 Page 83 of 83


                                                       US 8,692.285 B2
                            43                                                                          44
  a phosphor film is disposed on the upper Surface of the                   the second electrode is electrically connected to the second
    multilayer epitaxial structure.                                           power feed terminal via the second conductive film that
  16. The semiconductor light emitting device of claim 15,                    extends over the insulating film on the side Surface and
wherein                                                                       the upper light transmissive surface of the multilayer
  the phosphor film is applied at a Substantially same thick                  epitaxial structure to electrically contact the second
      CSS.
                                                                              electrode on the second conductive layer, wherein the
  17. A display element including, as a light Source, the                     multilayer epitaxial structure having a structural charac
semiconductor light emitting device claimed in claim 1.                       teristic of epitaxial growth on a single-crystal Substrate
  18. A semiconductor light emitting device comprising:                       different from the base substrate on which it is mounted.
  a base Substrate;                                                  10
                                                                            19. The semiconductor light emitting device of claim 18,
  a multilayer epitaxial structure that includes a first conduc           wherein
     tive layer, a second conductive layer and a light emitting             the first power feed terminal and the second power feed
     layer that is formed between the first conductive layer                  terminal are disposed on the other main Surface of the
     and the second conductive layer, the first conductive
     layer being disposed on a main Surface of the base Sub          15       base Substrate,
     strate in Sucha manner to be positioned closer to the base             a first through hole and a second through hole disposed on
     Substrate than the second conductive layer, the second                   the base substrate,
     conductive layer provides an upper light transmissive                  the first electrode is electrically connected to the first power
     surface of the multilayer epitaxial structure;                           feed terminal via the first conductive film and the first
  a first electrode is electrically connected to the first con                through hole, and
     ductive layer;                                                         the second electrode is electrically connected to the second
  a second electrode is electrically connected to the second                  power feed terminal via the second conductive film and
     conductive layer;                                                        the second through hole, wherein the second electrode
  an insulating film is disposed on each side Surface of the                  has an L-shaped configuration on the upper Surface of
     multilayer epitaxial structure and also on part of the          25       the multilayer epitaxial structure.
     upper light transmissive Surface of the multilayer epi                 20. The semiconductor light emitting device of claim 18,
    taxial structure;                                                     wherein
  a first conductive film and a second conductive film are                  the multilayer epitaxial structure has a diode structure,
     disposed on the main Surface of the base Substrate,                    the diode structure has depressions on the surface of the
  the second conductive film is disposed on one side Surface         30
                                                                               second conductive layer,
     of the insulating film,                                                the insulating film is formed to cover the depressions, and
  a first power feed terminal and a second power feed termi                 a thin metal film is formed on the insulating film to connect
     nal are disposed on at least one of two main Surfaces of                 the first electrode of one of the diode structure to the
    the base substrate,                                                       second electrode of the other diode structure.
  the first electrode is electrically connected to the first power   35
    feed terminal via the first conductive film, and                                              k   k   k   k   k
